Exhibit 10.21

CONFIDENTIAL

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE ZIOPHARM ONCOLOGY, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO ZIOPHARM
ONCOLOGY, INC. IF PUBLICLY DISCLOSED.

2019 RESEARCH AND DEVELOPMENT AGREEMENT

This 2019 RESEARCH AND DEVELOPMENT AGREEMENT (the “AGREEMENT”) is entered into
as of October 22, 2019 (the “EFFECTIVE DATE”) by and among THE UNIVERSITY OF
TEXAS M. D. ANDERSON CANCER CENTER (“UTMDACC”), a member institution of THE
UNIVERSITY OF TEXAS SYSTEM (“SYSTEM”), and ZIOPHARM ONCOLOGY, INC., a Delaware
corporation (“ZIOPHARM”).

RECITALS

A.    WHEREAS, UTMDACC (represented by THE BOARD OF REGENTS (“BOARD”) of the
SYSTEM, an agency of the State of Texas), INTREXON CORPORATION, a Virginia
corporation, (“INTREXON”) and ZIOPHARM are parties to that certain LICENSE
AGREEMENT, dated January 13, 2015 (such agreement, the “LICENSE AGREEMENT”, and
such date, the “LICENSE EFFECTIVE DATE”);

B.    WHEREAS, UTMDACC, INTREXON and ZIOPHARM were originally parties to that
certain Research and Development Agreement, dated August 17, 2015, as amended
from time to time (“2015 R&D AGREEMENT”) and pursuant to an amendment effective
as of October 5, 2018 by and among UTMDACC, INTREXON and ZIOPHARM, INTREXON has
withdrawn from further participation under the 2015 R&D Agreement; and

C.    WHEREAS, UTMDACC and ZIOPHARM desire to enter into a new research and
development agreement relating to ZIOPHARM’s immunotherapy program to use
non-viral gene transfer to stably express and clinically evaluate
neoantigen-specific TCRs in T-cells.

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, the parties agree as follows:

1.    TCR-T PROGRAM. UTMDACC and ZIOPHARM shall collaborate with respect to the
research, development, regulatory, manufacture and other activities in
connection with ZIOPHARM’s immunotherapy program to use non-viral gene transfer
to stably express and clinically evaluate antigen-specific TCRs in T cells
pursuant to research and development plans to be prepared by the JSC (as defined
in Section 2.1 below) and agreed upon by the parties from time to time after the
EFFECTIVE DATE, which development plans may be amended from time to time by the
parties. The collaborative activities to be conducted under the AGREEMENT will
be referred to as the TCR-T PROGRAM”; and the development plans for the TCR-T
PROGRAM will be referred to, collectively as the “TCR-T PROGRAM DEVELOPMENT
PLAN”. Each of UTMDACC and ZIOPHARM shall conduct the activities assigned to it
with respect to such TCR-T

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

PROGRAM in the TCR-T PROGRAM DEVELOPMENT PLAN and furnish the facilities,
know-how, materials, compositions and technical skills in connection with such
activities, as set forth in the TCR-T PROGRAM DEVELOPMENT PLAN. The costs and
expenses incurred by UTMDACC in connection with its activities under the TCR-T
PROGRAM DEVELOPMENT PLAN, either at UTMDACC or in collaboration with a third
party, in each case in furtherance of the TCR-T PROGRAM DEVELOPMENT PLAN, shall
be deemed “DEVELOPMENT COSTS” and funded by ZIOPHARM in accordance with
Section 4. For clarity and notwithstanding anything to the contrary in this
AGREEMENT, UTMDACC’s agreement or consent shall only be required for the portion
of the TCR-T PROGRAM DEVELOPMENT PLAN that constitutes UTMDACC RESEARCH
ACTIVITIES (as defined in Section 2.1) or UTMDACC CLINICAL TRIAL (as defined in
Section 2.3), and shall not be required for other programs and activities,
including those conducted by ZIOPHARM or their third party collaborators, even
though such activities may be conducted in the LEASED FACILITY.

2.    CONDUCT OF TCR-T PROGRAM.

2.1    THE JSC; PRINCIPAL INVESTIGATOR; GOVERNANCE. Notwithstanding any other
provision of this AGREEMENT to the contrary, each party’s members to the JSC
under the 2015 R&D AGREEMENT shall be initially appointed to the JSC under this
AGREEMENT and, for so long as the 2015 R&D AGREEMENT is in effect, the parties
shall endeavor to hold all regularly scheduled meetings of the JSC under this
AGREEMENT on the same days as the regularly scheduled meetings of the JSC under
the 2015 R&D AGREEMENT.

(a)    For and on behalf of ZIOPHARM, the JSC or its designee(s) will direct the
activities and oversee the DEVELOPMENT COSTS for the TCR-T PROGRAM, and may
reasonably delegate such responsibilities to one or more delegate(s) approved by
ZIOPHARM. Subject to UTMDACC’s conflict of interest policies, one or more
principal investigator(s) within UTMDACC for the performance of the
non-clinical, if required, and clinical activities under the TCR-T PROGRAM or
subsets thereof shall be appointed as follows. Such principal investigators so
nominated by the JSC and approved by the UTMDACC shall be deemed “PRINCIPAL
INVESTIGATORS”. In the event UTMDACC decides not to approve any of such nominees
by JSC, it shall notify the JSC of such decision and the reasons therefor, and
the JSC may nominate a different individual to UTMDACC for its approval. The
parties shall use commercially reasonable best efforts to appoint such PRINCIPAL
INVESTIGATORS within [***] days after the initial nomination by the JSC. For
clarity, ZIOPHARM shall have the sole discretion to engage any principal
investigator(s) outside UTMDACC. If for any reason any PRINCIPAL INVESTIGATOR at
UTMDACC becomes unavailable or cannot conduct or complete any of the TCR-T
PROGRAM assigned to such PRINCIPAL INVESTIGATOR, UTMDACC shall promptly notify
ZIOPHARM in writing. UTMDACC in conjunction with the JSC will propose a
successor to assume the roles and responsibilities of such PRINCIPAL
INVESTIGATOR, and ZIOPHARM shall have the right to accept or reject the
appointment of such successor at its sole discretion. In the event ZIOPHARM
accepts such new appointment, such successor shall become a “PRINCIPAL
INVESTIGATOR” and, at ZIOPHARM’s request, the parties will discuss and amend the
TCR-T PROGRAM

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

DEVELOPMENT PLAN as necessary, taking into consideration the expertise and
capacity of such new appointment. If ZIOPHARM rejects the appointment of such
proposed successor, then ZIOPHARM will have the right to terminate the TCR-T
PROGRAM assigned to such PRINCIPAL INVESTIGATOR. The activities of all the TCR-T
PROGRAM to be conducted by UTMDACC through its faculty employees and/or staff
employees shall be referred to as the “UTMDACC RESEARCH ACTIVITIES”.

(b)    The parties will establish a joint steering committee (“JSC”), which will
be responsible for management and oversight of all aspects of the TCR-T PROGRAM.
Each party will retain the rights, powers and discretion granted to it under
this AGREEMENT and no such rights, powers, or discretion will be delegated to or
vested in the JSC unless such delegation or vesting of rights is expressly
provided for in this AGREEMENT or the parties expressly so agree in writing. The
JSC will not have the power to amend, modify or waive compliance with this
AGREEMENT.

(c)    ZIOPHARM shall have two (2) members of the JSC, and UTMDACC shall have
one (1) member. The initial members of the JSC will be designated by the parties
within [***] days of the EFFECTIVE DATE. The JSC may elect to include additional
members subject to approval of the JSC. The chair of the JSC will be one of the
representatives of ZIOPHARM. Each party may remove and fill vacancies for the
JSC representative(s) that it appoints. If a member of the JSC is unable to
attend a meeting, said member may appoint, in writing, a proxy to participate
and vote in said member’s stead, provided, however, that such proxy has the
equivalent scientific and medical expertise and the authority to make decisions
with respect to the applicable portion of the TCR-T PROGRAM during such meeting.
Non-voting members of the JSC may be invited to attend to facilitate
decision-making and administration, provided, however, that such non-voting
member is bound by written obligation of confidentiality at least as stringent
as those contained in this AGREEMENT.

(d)    Each member of the JSC shall be entitled to [***] vote on all matters
subject to the determination of the JSC. Decisions of the JSC will be reached by
a [***] vote, provided, however, that no action may lawfully be taken at any
meeting unless at least one representative of each party (including for this
purpose any proxy representative appointed as provided below) is present at the
meeting, provided further that each party will ensure that at least one
representative of such party (or its proxy representative) is present at each
regular and/or special JSC meeting properly called to action.

(e)    The JSC shall: (a) define and develop strategies to accomplish the
objectives of the TCR-T PROGRAM, (b) subject to UTMDACC’s consent and available
funding with respect to any UTMDACC RESEARCH ACTIVITIES, determine appropriate
facilities and staffing and such other resources as may be needed to carry out
the TCR-T PROGRAM, (c) monitor progress and expenditures for the TCR-T PROGRAM,
and (d) seek to resolve any disputes between the parties relating to the TCR-T
PROGRAM.

(f)    The JSC may establish and delegate authority granted to it under this
AGREEMENT to such other committees, teams, groups or auditors as it deems
necessary

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL

 

or appropriate to carry out the responsibilities of the JS C with respect to any
the TCR-T PROGRAM including the safe, effective and efficient conduct of related
or supporting project; provided, however, that the JSC will remain ultimately
responsible for management and oversight of the TCR-T PROGRAM regardless of any
such delegation.

(g)    The JSC may meet in such a manner and at such intervals as it deems
appropriate, provided, however, that the JSC shall meet a minimum of [***] times
per year, provided, further, that in-person meetings shall take place in
Houston, Texas, unless otherwise agreed by UTMDACC and ZIOPHARM. For clarity,
the JSC is not required to hold any in-person meetings. The chair of the JSC, or
its designee, shall circulate the agenda for each meeting at least [***]
business days in advance and shall preside personally at each meeting or through
the JSC chair’s designee.

(h)    The JSC shall keep written minutes of its meetings which shall reflect
its actions and decisions. The intent of the parties is that minutes shall be
agreed and signed by a JSC representative of each party within [***] calendar
days following the applicable JSC decision.

(i)    At least quarterly, the JSC shall prepare for the TCR-T PROGRAM a written
status report detailing achievements, progress against objectives and timelines
and a statement of actual versus budgeted expenditures. From time to time during
the course of the TCR-T PROGRAM, each party, upon reasonable request, will
provide the other party and the JSC with a written summary of the results of its
activities related to the TCR-T PROGRAM, and, if determined to be appropriate by
the JSC, a final written report within [***] days of the completion or
termination of the TCR-T PROGRAM. All reports submitted under this Section 2.1
will describe the activities taken in furtherance of the TCR-T PROGRAM by the
reporting party, any results achieved and any sole or joint intellectual
property conceived, reduced to practice, developed or created in connection with
or in performance of the TCR-T PROGRAM by the reporting party, in the level of
detail and format agreed by the JSC. The JSC shall also have the right to
supervise, monitor and provide input with respect to the acceptable clinical
trial reporting with respect to any CLINICAL TRIAL, including but not limited
to: reporting on regulatory interactions, CMC - Batch Records, translational
data, regular clinical reports, IBD and access to IND copies.

(j)    To the extent reasonably practicable, UTMDACC shall notify and consult
with ZIOPHARM prior to taking any administrative action that would adversely
affect, delay and/or discontinue any activities under the TCR-T PROGRAM
(including any UTMDACC-INVOLVED CLINICAL TRIALS, as defined below). UTMDACC
shall use commercially reasonable best efforts to conclude any such action in a
manner sufficient to resume any adversely affected, delayed or discontinued
activities as rapidly as reasonably possible. In the event the conduct of the
affected TCR-T PROGRAM has not been resumed within [***] days following the
initiation of a delay, ZIOPHARM, upon delivery of written notice to UTMDACC,
shall be relieved from its obligation to fund the TCR-T PROGRAM at UTMDACC (and
such amount will be deducted from ZIOPHARM’s total funding obligation under
Article 5) during the continued period of delay. The foregoing sentence shall
not apply to a discontinuation of the TCR-T PROGRAM due to the implementation of
a PERMISSIBLE DEVIATION, as defined in Section 2.3 below.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL

 

2.2    PERFORMANCE AND CONTROL OF TCR-T PROGRAM. UTMDACC and the PRINCIPAL
INVESTIGATORS shall conduct the UTMDACC RESEARCH ACTIVITIES in accordance with
the TCR-T PROGRAM DEVELOPMENT PLAN and in accordance with the laws of any
jurisdiction applicable to any of the parties hereto, including all applicable
statutes, enactments, acts of legislature, laws, ordinances, rules, regulations,
notifications, guidelines policies, directions, directives and orders of any
statutory authority, tribunal, board, or court having competent jurisdiction, or
any applicable central or state government or local authority or other
governmental entity of competent jurisdiction, including without limitation, if
and where applicable, any of the foregoing that govern human subjects research,
patient consent or authorization, privacy or use of information, and the like,
all regulations and industry codes (including any modification or re-enactment
thereto) applicable to the relevant party’s activities or interactions under
this AGREEMENT (including when applicable, the Health Insurance Portability and
Accountability Act of 1966 and any regulations and official guidance promulgated
thereunder (“HIPAA”) as amended by the Health Information Technology for
Economic and Clinical Health Act and the US Physician Payment Sunshine Act, and
current Good Manufacturing Practices (“GMP”) and Good Clinical Practices,
International Conference on Harmonization/Good Clinical Practice guidelines,
UTMDACC’s policies and standards, and applicable requirements and official
guidance of relevant regulatory authority, all of which may be in effect from
time to time an applicable to conduct under this AGREEMENT) (“APPLICABLE LAWS”).
In addition, at ZIOPHARM’s request and cost, UTMDACC shall, in a timely manner,
reasonably cooperate with ZIOPHARM and provide ZIOPHARM with reasonable
assistance in connection with the preparation, filing and maintenance of
regulatory filings and documentations, including documentation relating to the
manufacturing activities conducted by UTMDACC under this AGREEMENT. With the
exception of CLINICAL TRIALS (as defined in Section 2.3), and to the extent
reasonably practicable, UTMDACC and the PRINCIPAL INVESTIGATORS shall segregate
and treat as confidential under Section 14 of this AGREEMENT the conduct and
records of the TCR-T PROGRAM from those of any other work performed by or in the
laboratories or other facilities of UTMDACC, provided, however, that, among
other things, UTMDACC and PRINCIPAL INVESTIGATORS shall not be required to
establish any separate patient medical record system for any CLINICAL TRIALS
conducted as part of the TCR-T PROGRAM. UTMDACC shall not utilize any other
third party funding in connection with the conduct of any of the activities
under the TCR-T PROGRAM, including but not limited to government grants or
personnel paid by such third party funding, without the express prior written
approval of ZIOPHARM.

2.3    CLINICAL STUDIES WITHIN THE TCR-T PROGRAM.

(a)    UTMDACC shall be the initial site of ZIOPHARM’s first clinical trial of
its TCR-T Program in the United States, provided, however, that any existing or
future clinical trial of the National Cancer Institute that is supported by, or
conducted in collaboration with, ZIOPHARM shall be exempted from this first
clinical trial (“FIRST TRIAL”). UTMDACC shall conduct such FIRST TRIAL (as well
as any related

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL

 

long-term follow-ups, animal studies and laboratory-based protocols as
determined by the JSC) with one (1) or more ZIOPHARM-approved PRINCIPAL
INVESTIGATORS in accordance with the terms and conditions of this AGREEMENT and
in compliance with all APPLICABLE LAWS. ZIOPHARM shall have the right to approve
appropriate PRINCIPAL INVESTIGATOR(S) for the FIRST TRIAL such that all funding
directed to such FIRST TRIAL shall not create fiscal or other conflicts of
interest. In addition, such funding shall be accounted for as “clinical” work.
Notwithstanding the foregoing with respect to the FIRST TRIAL and in the event
either party desires to initiate any new clinical trial within the TCR-T
PROGRAM, ZIOPHARM (either by itself or through its designee) shall have the
first right to assume the role of the regulatory sponsor for the FIRST TRIAL and
each such new clinical trial and the holder of the IND for the FIRST TRIAL and
any such new clinical trial (each, a “NEW CLINICAL TRIAL” and together with the
FIRST TRIAL, the “CLINICAL TRIALS”). If ZIOPHARM elects not to assume such
regulatory sponsorship, then UTMDACC may do so as agreed by the parties (the
party that assumes the role of regulatory sponsor for a CLINICAL TRIAL is
referred to as the “SPONSOR”). Each CLINICAL TRIAL for which UTMDACC is the
SPONSOR shall be deemed a “UTMDACC CLINICAL TRIAL” and each CLINICAL TRIAL for
which ZIOPHARM or a designee of ZIOPHARM is the SPONSOR shall be deemed a
“ZIOPHARM CLINICAL TRIAL.” UTMDACC CLINICAL TRIALS and ZIOPHARM CLINICAL TRIALS
conducted at UTMDACC as a clinical trial site are collectively referred to as
“UTMDACC-INVOLVED CLINICAL TRIALS”). If UTMDACC or ZIOPHARM desires to:
(1) change the PRINCIPAL INVESTIGATOR for any UTMDACC-INVOLVED CLINICAL TRIAL,
(2) modify or change the protocol(s), IND(s), Appendix M documents for IBC
submission or the enrollment criteria of any UTMDACC-INVOLVED CLINICAL TRIALS,
or (3) conduct any UTMDACC CLINICAL TRIALS at sites other than UTMDACC, then the
parties will discuss in good faith the manner in which such additional
activities shall be conducted. For clarity, ZIOPHARM shall have the sole
discretion to conduct any and all ZIOPHARM CLINICAL TRIALS that are not
UTMDACC-INVOLVED CLINICAL TRIALS. ZIOPHARM shall also be permitted to assign
informational ZIOPHARM clinical research associate(s) at its cost to monitor any
UTMDACC-INVOLVED CLINICAL TRIALS, provided, however, that such clinical research
associate(s) will be subject to all written guidelines, policies, procedures,
rules, and regulations, including all premises’ rules, applicable to UTMDACC
facilities, and will be subject to an obligation of confidentiality consistent
with the obligations of confidentiality required of ZIOPHARM hereunder. The
costs and expenses incurred in connection with the conduct at UTMDACC of any
portion of the FIRST TRIAL or NEW CLINICAL TRIALS that is a UTMDACC-INVOLVED
CLINICAL TRIAL under this Section 2.3 shall be deemed DEVELOPMENT COSTS,
regardless of whether UTMDACC is the SPONSOR or holds the IND(s) for such
trials. Notwithstanding the foregoing, for any UTMDACC-INVOLVED CLINICAL TRIAL,
UTMDACC may implement any deviations from a protocol that are required by
APPLICABLE LAW or the IRB, or that are necessary to protect the safety, rights
or welfare of study subjects (“PERMISSIBLE DEVIATIONS”). UTMDACC will promptly
notify ZIOPHARM of any PERMISSIBLE DEVIATION in writing, including providing any
necessary supporting documentation, and to the extent reasonably possible and
appropriate will do so prior to implementation. If ZIOPHARM does not agree with
the implementation of any of the PERMISSIBLE DEVIATIONS, ZIOPHARM at its sole
discretion may immediately terminate the applicable UTMDACC-INVOLVED CLINICAL
TRIAL.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(b)    With regard to any UTMDACC-INVOLVED CLINICAL TRIAL, UTMDACC and its
medical staff, including a PRINCIPAL INVESTIGATOR, shall be responsible for the
conduct of the study in accordance with UTMDACC’s human subject research
protection program and policies and shall ensure that such CLINICAL TRIAL does
not interfere with the clinical care of any research subjects and the treating
physician will have sole authority over such clinical care, and nothing in this
AGREEMENT will prevent such medical staff from taking any action which is, in
the reasonable medical judgment of such medical staff, in a research subject’s
best interest. Each party is responsible for ensuring that its principal
investigator with respect to any CLINICAL TRIAL and all of its employees and
agents working on any such CLINICAL TRIAL are (i) properly informed as to the
procedures and other relevant information specified in and relating to the
applicable CLINICAL TRIAL protocol and related agreements, and (ii) in
compliance with this AGREEMENT and all APPLICABLE LAWS and regulations including
the investigator responsibilities described in 21 C.F.R. Part 312 of the
regulations of the United States Food and Drug Administration (“FDA”) in their
performance of any activities associated with the conduct of any CLINICAL TRIAL.

(c)    Subject to APPLICABLE LAWS and the regulatory oversight of the applicable
IRB, the parties shall collaboratively and expeditiously prepare a mutually
acceptable informed consent form, any authorization or other document required
under APPLICABLE LAWS, and appropriate patient recruitment materials as
necessary for each UTMDACC-INVOLVED CLINICAL TRIAL. All such materials and any
changes thereto will be subject to the approval of the applicable CRC, IRB, IBC,
UTMDACC, and the JSC, and the parties shall implement any changes mandated by
the CRC, IRB and IBC, provided, however, that ZIOPHARM at its sole discretion
may terminate the applicable CLINICAL TRIAL immediately if it disagrees with any
such mandated changes by the CRC, IRB or IBC. Subject to APPLICABLE LAWS,
ZIOPHARM (either by itself or through its designee) will be responsible for
filing and maintaining these materials with any governmental authorities and for
obtaining any required approvals from any governmental authorities for ZIOPHARM
CLINICAL TRIALS and UTMDACC shall make such filing for any and all UTMDACC
CLINICAL TRIALS. For any and all CLINICAL TRIALS, the applicable PRINCIPAL
INVESTIGATOR will be responsible for filing and maintaining materials related to
IRB and IBC for each CLINICAL TRIAL, which materials shall be subject to the
prior written approval of ZIOPHARM. Upon approval, ZIOPHARM (either by itself or
through its designee) and/or UTMDACC, as applicable, will distribute these
materials to the CLINICAL TRIAL sites. The informed consent of each subject
participating in a CLINICAL TRIAL will be obtained prospectively using an IRB/EC
approved informed consent process. Subject to APPLICABLE LAWS and the regulatory
oversight of the applicable IRB and IBC, UTMDACC will be responsible for
ensuring that each UTMDACC-INVOLVED CLINICAL TRIAL is in compliance with
APPLICABLE LAWS regarding the consenting of human subjects who are participating
in any such UTMDACC-INVOLVED CLINICAL TRIAL, and ZIOPHARM (either by itself or
through its designee) will be responsible for ensuring that each site other than
UTMDACC that is participating in a ZIOPHARM CLINICAL TRIAL is in compliance with
APPLICABLE LAWS regarding the consenting of human subjects who are participating
in any such ZIOPHARM CLINICAL TRIAL.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(d)    Subject to prior review and comment by ZIOPHARM, each UTMDACC-INVOLVED
CLINICAL TRIAL will be registered by UTMDACC on a public registry in a manner
consistent with the requirements of the International Committee of Medical
Journal Editors. UTMDACC will provide ZIOPHARM with a proposed copy of any such
registry at least [***] business days prior to submission and will consider
ZIOPHARM’s comments with respect thereto in good faith.

(e)    Specifically, and without limiting the generality of Section 6.2, each
party agrees to prepare, maintain and retain complete, accurate and legible
written records, accounts, notes, reports and data relating to its role in the
performance of each CLINICAL TRIAL for which it is the SPONSOR (“STUDY
RECORDS”). STUDY RECORDS will be retained in a safe and secure manner for at
least [***] years following the later of (i) the approval of the relevant new
drug application, (ii) withdrawal of the relevant IND or (iii) as required by
APPLICABLE LAWS and regulations including FDA requirements under 21 CFR §312.57.
Before UTMDACC destroys any STUDY RECORDS, UTMDACC will notify ZIOPHARM and will
either transfer the STUDY RECORDS to ZIOPHARM to the extent such transfer is
permitted by APPLICABLE LAWS or arrange with ZIOPHARM for the continued
maintenance of such records at an off-site storage site at ZIOPHARM’s cost and
expense.

(f)    From and after the EFFECTIVE DATE, and to the extent permitted by
APPLICABLE LAWS, ZIOPHARM (either by itself or through its designee) will be
solely responsible for all IND applications and other filings required by the
FDA and any other in-country regulatory submissions and approvals (each an “RA”)
required to conduct each ZIOPHARM CLINICAL TRIAL. Prior to commencement of any
CLINICAL TRIAL, and to the extent permitted by APPLICABLE LAWS, ZIOPHARM (either
by itself or through its designee) will prepare and submit to the appropriate
governmental authorities any RAs required under the APPLICABLE LAWS. Unless
otherwise agreed upon by the parties, or as otherwise directed by the JSC or to
the extent otherwise required by APPLICABLE LAWS, ZIOPHARM (either by itself or
through its designee) will be the sponsor of any RA and will be responsible for
satisfying all sponsor obligations and other requirements of applicable
governmental authorities except for sponsor obligations for any UTMDACC-INVOLVED
CLINICAL TRIAL, which shall remain the responsibility of UTMDACC. UTMDACC agrees
to cooperate with ZIOPHARM (and its designee) to provide any other documents and
information required by APPLICABLE LAWS and regulations or that ZIOPHARM (or its
designee) reasonably requests in connection with the preparation, filing and
maintenance of any RA.

(g)    The JSC shall be responsible for ensuring that all CLINICAL TRIAL
investigators collect, assess and report adverse events according to the
procedures outlined in the applicable CLINICAL TRIAL protocol and as required by
APPLICABLE LAWS, acting through the party that is the SPONSOR of the applicable
CLINICAL TRIAL to do so. Each party that acts as SPONSOR of a CLINICAL TRIAL
under this AGREEMENT will be responsible for the reporting of adverse events to
the other parties,

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL

 

but in no event more than one (1) business day following a determination of a
suspected unexpected serious adverse event, and ZIOPHARM will (to the extent
permitted by APPLICABLE LAWS and except as UTMDACC may otherwise be required by
APPLICABLE LAWS to do so) report all such adverse events to appropriate
government authorities as required by APPLICABLE LAWS. Each party further agrees
that it will, in a timely manner consistent with APPLICABLE LAWS and the terms
of all applicable CLINICAL TRIAL protocols and related documents, provide
ZIOPHARM and the other parties hereto with all relevant information it obtains
regarding the safety and/or the toxicity of any STUDY PRODUCT (as defined in
Section 2.4).

(h)    ZIOPHARM shall reimburse UTMDACC for the cost of providing necessary
medical treatment to a study subject for any injuries directly resulting from
the administration of the STUDY PRODUCT in a CLINICAL TRIAL conducted at UTMDACC
to a study subject as set forth in the applicable protocol and consent as part
of his/her participation in such CLINICAL TRIAL to the extent such injury is not
due to the natural progression of the underlying disease or condition of such
study subject, unless UTMDACC’s negligence or misconduct causes the injury. Any
costs reimbursed by ZIOPHARM under this Section 2.3(h) shall be deemed
DEVELOPMENT COSTS under Section 4.

(i)    UTMDACC and ZIOPHARM will promptly notify each other upon identifying any
aspect of a UTMDACC-INVOLVED CLINICAL TRIAL protocol, including information
discovered during site monitoring visits, or the study results that may
adversely affect the safety, well-being, or medical care of the study subjects,
or that may affect the willingness of subjects to continue participation in such
CLINICAL TRIAL, influence the conduct of such CLINICAL TRIAL, or that may alter
the IBC’s and IRB’s approval to continue such CLINICAL TRIAL. For each such
CLINICAL TRIAL, UTMDACC shall promptly notify the IBC and IRB of any such
events. When the safety or medical care of any study subject enrolled in such
CLINICAL TRIAL could be directly affected by study results, then notwithstanding
any other provision of this Agreement, UTMDACC will send such study subject a
written communication about the results. To the extent appropriate under the
circumstances, any such written communication will be subject to prior, timely
review and comment by ZIOPHARM.

(j)    Unless otherwise agreed by ZIOPHARM, all UTMDACC-INVOLVED CLINICAL TRIALS
will be overseen and the results reviewed by an independent data monitoring
committee (“DMC”) established and supported and paid for by ZIOPHARM. The JSC
will review and approve the DMC’s membership and procedures. ZIOPHARM will
assume responsibility for setting up and supporting all DMC meetings. The JSC
will be notified of any DMC meetings. A representative from each party will be
invited to attend all sessions of the DMC meetings. All DMC sessions reports
related to any UTMDACC-INVOLVED CLINICAL TRIAL will be made available to the
JSC.

(k)    ZIOPHARM will promptly determine whether to accept or reject a major DMC
recommendation for a CLINICAL TRIAL such as a recommendation to close a CLINICAL
TRIAL. Should ZIOPHARM accept a major DMC recommendation,

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ZIOPHARM will promptly communicate that decision to the members of the DMC and
the JSC. In the event when ZIOPHARM does not elect to accept for implementation
a major DMC recommendation, ZIOPHARM will promptly communicate that decision to
the members of the DMC and the JSC with its rationale. If UTMDACC does not agree
with ZIOPHARM’s decision, UTMDACC, after consultation, as appropriate, with
ZIOPHARM about alternative changes, if any, may terminate the applicable
UTMDACC-INVOLVED CLINICAL TRIAL, provided, however, that UTMDACC shall notify
ZIOPHARM in writing prior to such termination and, to the extent requested by
ZIOPHARM, and as permitted by and to the extent consistent with APPLICABLE LAWS,
instead of terminating such UTMDACC-INVOLVED CLINICAL TRIAL, transfer the trial
to another site designated by ZIOPHARM. With respect to any UTMDACC CLINICAL
TRIAL, if ZIOPHARM notifies UTMDACC that it wishes to assume the SPONSORSHIP for
any such UTMDACC CLINICAL TRIAL, UTMDACC shall, as permitted by and to the
extent consistent with APPLICABLE LAWS, instead of terminating such UTMDACC
CLINICAL TRIAL, transfer to ZIOPHARM (or its designee) the SPONSORSHIP for any
such UTMDACC CLINICAL TRIAL. The parties will work together to effect a prompt
and orderly transfer of the CLINICAL TRIAL to another site and as applicable,
the SPONSORSHIP for the CLINICAL TRIAL to ZIOPHARM or its designee. For the sake
of clarity, in the event of a disagreement, UTMDACC shall have no obligation to
continue a UTMDACC-INVOLVED CLINICAL TRIAL at UTMDACC and UTMDACC will have the
right to suspend the CLINICAL TRIAL pending the transfer of the CLINICAL TRIAL
and the SPONSORSHIP as contemplated herein.

(l)    Notwithstanding anything to the contrary in this AGREEMENT, UTMDACC shall
take appropriate corrective action including to terminate or suspend patient
enrollment for any UTMDACC-INVOLVED CLINICAL TRIAL (i) for health, safety or
regulatory reasons, or (ii) if a PRINCIPAL INVESTIGATOR is no longer employed by
UTMDACC, or (iii) if a PRINCIPAL INVESTIGATOR is no longer able to perform his
or her obligations, or (iv) if ZIOPHARM breaches its obligations under this
AGREEMENT with respect to such CLINICAL TRIAL and fails to cure such breach
within thirty (30) business days of receiving written notice from UTMDACC of
such breach, provided, however, that before terminating or suspending enrollment
for the UTMDACC-INVOLVED CLINICAL TRIAL on the basis of (ii) or (iii) above, at
the request of ZIOPHARM, UTMDACC working with the JSC will make a good faith
effort to: (a) find a substitute researcher who is ready, willing and able to
assume the role of PRINCIPAL INVESTIGATOR and complete such UTMDACC-INVOLVED
CLINICAL TRIAL and who is acceptable to ZIOPHARM; or (b) to the extent requested
by ZIOPHARM, and as permitted by and to the extent consistent with APPLICABLE
LAWS, instead of terminating such UTMDACC-INVOLVED CLINICAL TRIAL, transfer the
trial to another site designated by ZIOPHARM and in conjunction therewith in the
case of a UTMDACC CLINICAL TRIAL, transfer the SPONSORSHIP for such CLINICAL
TRIAL to ZIOPHARM (or its designee).

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL

 

2.4    MANUFACTURE, USE AND SUPPLY OF STUDY PRODUCT.

(a)    Unless otherwise agreed, ZIOPHARM will be responsible for producing or
otherwise obtaining and supplying gene and cell products and other study agents
used in each CLINICAL TRIAL to be appropriately formulated and in sufficient
quantities to complete the applicable CLINICAL TRIAL. Such products, together
with any materials and/or components purchased by or on account of ZIOPHARM or
supplied by or on behalf of ZIOPHARM for use to manufacture such products, as
well as any manufacturing intermediaries, will be referred to collectively as
the “STUDY PRODUCT”. ZIOPHARM will be responsible for ensuring that all STUDY
PRODUCTS will be properly labeled in accordance with the CLINICAL TRIAL protocol
and APPLICABLE LAWS and will instruct UTMDACC with respect to such labelling
requirements for any STUDY PRODUCT manufactured by UTMDACC.

(b)    Unless otherwise agreed, UTMDACC will (i) use any STUDY PRODUCT only to
conduct the CLINICAL TRIAL for which it was supplied and for no other purpose,
(ii) not transfer any STUDY PRODUCT to anyone other than persons expressly
authorized to receive them under this AGREEMENT, and (iii) not modify,
replicate, make derivatives of or reverse engineer STUDY PRODUCT owned by or
exclusively licensed to ZIOPHARM without ZIOPHARM’s prior written consent, which
consent shall be in ZIOPHARM’s sole discretion. UTMDACC will store and handle
STUDY PRODUCT in a secure manner to prevent access or use by unauthorized
persons, and will observe such reasonable safety measures as are customarily
employed by UTMDACC with respect to other similar materials.

(c)    Upon completion of a CLINICAL TRIAL or TCR-T PROGRAM, UTMDACC or the
applicable study site will destroy, or at ZIOPHARM’s request and cost, return to
ZIOPHARM any unused STUDY PRODUCT. ZIOPHARM will provide UTMDACC with specific
return and destruction procedures for STUDY PRODUCT used in CLINICAL TRIALS.

(d)    Use of UTMDACC’s Cell Processing Facility.

(i)    During the TERM, at ZIOPHARM’s request and cost, UTMDACC agrees to
produce, at its cell processing facility ([***]) and/or at the cell processing
facility funded by ZIOPHARM, any human cellular and tissue based STUDY PRODUCT
and/or components used to manufacture the STUDY PRODUCT (“HCT STUDY PRODUCTS”)
for any CLINICAL TRIALS under the oversight of the JSC; provided, however, that
UTMDACC will only be [***] to manufacture HCT STUDY PRODUCTS for which it
determines in its reasonable discretion that it has the existing ability,
capacity, facilities, equipment, resources, and expertise to do so, giving [***]
(at a minimum no less than any [***] of [***]) to the use of its resources for
the manufacturing of HCT STUDY PRODUCTS for use in the TCR-T PROGRAM in such
determination. If UTMDACC is unable to manufacture a product for ongoing or
planned clinical trial it will promptly provide written notification to ZIOPHARM
of such inability, together with an explanation for the reason thereof. In the
event there are manufacturing activities ongoing pursuant to this Section 2.4 at
the end of the TERM, UTMDACC agrees to, at its election: (A) negotiate with
ZIOPHARM the terms and conditions under which UTMDACC will continue to conduct
such manufacturing activities on behalf of ZIOPHARM; or (B) cooperate with
ZIOPHARM to, at ZIOPHARM’s cost and expense, effect an orderly transition of
such manufacturing activities to ZIOPHARM or its designee.

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(ii)    The terms for production of any HCT STUDY PRODUCTS produced by UTMDACC,
including pricing, manufacturing and release specifications, and quality control
and quality assurance testing, will be agreed upon by the parties in writing
prior to the commencement of manufacturing. All costs and expenses incurred by
UTMDACC in connection with the production of such HCT STUDY PRODUCTS as agreed
to by the parties shall be included in the DEVELOPMENT COSTS and funded by
ZIOPHARM in accordance with Section 4, provided, however, that such costs and
expenses shall be at a rate that is no greater than that used for any internal
programs of UTMDACC.

(iii)    UTMDACC agrees to maintain all required GMP documentation concerning
the production services with respect to the HCT STUDY PRODUCTS manufactured by
UTMDACC, including documentation of all production and quality control testing,
standard operating procedures, training records, batch records, logs and such
other matters as may be required by APPLICABLE LAWS or by the specifications
prescribed by ZIOPHARM (“PRODUCTION DATA”). All PRODUCTION DATA will be
maintained by UTMDACC in a secure location and access will be limited to
authorized UTMDACC and ZIOPHARM personnel (including consultants and advisors),
auditors and governmental authorities; provided, however, that at ZIOPHARM’s
request and cost, and subject to reasonable confidentiality restrictions, copies
of such PRODUCTION DATA will be made available to potential third party
manufacturers. Based on its prior experience with similar products, UTMDACC will
develop a schedule for production, testing and delivery of the each HCT STUDY
PRODUCTS and once agreed upon by the parties, UTMDACC agrees to produce, test
and deliver the HCT STUDY PRODUCTS in accordance with the production schedule
and pricing agreed upon by the parties, subject to any default in payment by
ZIOPHARM or events of FORCE MAJEURE.

(iv)    For the avoidance of doubt, ZIOPHARM will retain (i) ownership of all
know-how, data and other intellectual property owned by or independently
developed by ZIOPHARM and (ii) control of all intellectual property licensed to
ZIOPHARM from third parties, in each case, that is made available to UTMDACC in
connection with the manufacture of any HCT STUDY PRODUCTS (“ZIOPHARM
MANUFACTURING IP”). UTMDACC shall have no right to (x) use, or (y) disclose to
any third party any ZIOPHARM MANUFACTURING IP except for purposes of carrying
out CLINICAL TRIALS, as expressly permitted by this AGREEMENT or as otherwise
expressly agreed in writing by ZIOPHARM.

(e)    ZIOPHARM shall, at its sole election, have the right to manufacture STUDY
PRODUCT and/or HCT STUDY PRODUCTS for use under this AGREEMENT at any site and
at any time it deems appropriate. At ZIOPHARM’s request and if agreed by UTMDACC
(provided, however, that UTMDACC has the existing ability, capacity, facilities,
equipment, resources and expertise to do so, giving reasonable priority to the
use of its resources for the manufacturing of HCT STUDY PRODUCTS for use in the
TCR-T

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL

 

PROGRAM in such determination), UTMDACC will manufacture (including formulating
and/or assembling) and supply STUDY PRODUCT (other than the HCT STUDY PRODUCTS)
on behalf of ZIOPHARM, and such manufacturing and supply shall be subject to the
terms and conditions to be agreed by the parties.

(f)    UTMDACC agrees to reasonably assist ZIOPHARM in the establishment of
manufacturing facilities for ZIOPHARM and, at ZIOPHARM’s request and cost, shall
deliver to ZIOPHARM (or its designee), all data, reports, standard operating
procedures, analyses, reagents, vectors, cell lines (such as feeder cells) and
other information directly relating to the manufacture of HCT STUDY PRODUCTS
that exists at UTMDACC and is then reasonably available and transferable,
subject to any third party confidentiality obligations. If at any time during
the TERM, ZIOPHARM identifies particular documents, data or information directly
relating to the manufacture of HCT STUDY PRODUCTS that exists at UTMDACC, is
then owned or licensed by ZIOPHARM and is reasonably available and transferable
and that was not previously delivered to ZIOPHARM, UTMDACC shall promptly
provide such data and information to ZIOPHARM subject to any third party
confidentiality obligations, upon ZIOPHARM’s request and expense, and such
expense shall be included in the DEVELOPMENT COSTS and funded by ZIOPHARM in
accordance with Section 4. As applicable with good practices, the transfer of
biologic materials and vectors shall be by the use of qualified shippers.

(g)    During the TERM, UTMDACC shall expeditiously provide ZIOPHARM and
designee(s) with reasonable access, at agreed times during ordinary
administrative business hours, to UNIVERSITY PERSONNEL (as defined in
Section 5.7) knowledgeable regarding the manufacture of HCT STUDY PRODUCTS for
the purpose of assisting ZIOPHARM with technology transfer to a manufacturing
facility. The assistance may be rendered by teleconference or in-person meetings
in Houston, at ZIOPHARM’s expense, and such expense shall be included in the
DEVELOPMENT COSTS and funded by ZIOPHARM in accordance with Section 4.

(h)    Prior to the commencement of any CLINICAL TRIAL that includes STUDY
PRODUCTS supplied by UTMDACC, the parties will enter into an appropriate quality
agreement that will, among other things, provide that ZIOPHARM shall have the
right, at its own cost, to immediately inspect any facility at UTMDACC where
manufacturing and/or supply of any STUDY PRODUCT is conducted, and to audit,
review and copy the records maintained therein in connection with such
manufacture and supply.

2.5    STUDY DATA; SPECIMENS.

(a)    “STUDY DATA” means all analyzed data, results and other data generated by
or on behalf of any party in the course of performing a CLINICAL TRIAL or other
research study performed in furtherance of a TCR-T PROGRAM, including, but not
limited to the case report forms (but not including original medical records).
All STUDY DATA generated by [***] (either [***] or [***] with [***]) will be
referred to as “JOINT STUDY DATA” and all STUDY DATA generated solely by
ZIOPHARM (either by itself or through its affiliates, subcontractors and/or
sub-licensees, but not [***]) will be referred to as “ZIOPHARM STUDY DATA”.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(b)    The parties agree that all JOINT STUDY DATA will be [***] between the
parties in a manner consistent with APPLICABLE LAWS and the requirements of
oversight bodies such as institutional review boards or ethics committees. [***]
Unless otherwise agreed in writing, JOINT STUDY DATA will be [***] and ZIOPHARM
STUDY DATA will be [***] owned by ZIOPHARM. UTMDACC and ZIOPHARM shall have the
right to publish the STUDY DATA, subject to Section 8.1 below.

(c)    UTMDACC agrees that until publication of the results of an applicable
study as permitted under this AGREEMENT, UTMDACC will have the limited right to
use the JOINT STUDY DATA solely for internal research, academic and patient care
purposes, and that it will not disclose any JOINT STUDY DATA to any other person
or entity except: (a) as necessary, in UTMDACC’s reasonable medical judgment,
for the medical care of any research subject, (b) as necessary for protection of
UTMDACC’s interests against lawsuits, allegations of scientific misconduct,
conflict of interest actions, patent infringement and interference proceedings,
(c) for purposes of publication or public presentation as permitted under this
AGREEMENT, (d) as required by APPLICABLE LAWS and regulations including laws and
regulations of the FDA relating to licensure of study products, and (e) with
respect to [***] subject to confidentiality restrictions as provided herein and
other applicable legal requirements with respect to such data. For clarity,
ZIOPHARM will have unlimited right to disclose and use any ZIOPHARM STUDY DATA
solely owned by ZIOPHARM and any JOINT STUDY DATA, and UTMDACC will have the
right to use and disclose ZIOPHARM STUDY DATA solely in furtherance of the
UTMDACC RESEARCH ACTIVITIES (including publication in accordance with
Section 8.1 below) and for no other purpose, except that UTMDACC will have no
restrictions upon its right to use and disclose ZIOPHARM STUDY DATA pursuant to
the rules of CONFIDENTIAL INFORMATION contained in Section 14.

(d)    The parties will mutually agree upon a development plan under this
AGREEMENT in connection with UTMDACC’s provision of access to [***] (“UTMDACC
SPECIMENS”), on commercially reasonable terms (not to exceed UTMDACC’s cost plus
[***] percent ([***]%)), to be used by ZIOPHARM [***]. As between UTMDACC and
ZIOPHARM, and subject to the rights, if any of study subjects and third parties,
all UTMDACC SPECIMENS shall [***]; provided that, for the avoidance of doubt,
any INVENTIONS resulting from ZIOPHARM’s use of such UTMDACC SPECIMENS shall be
determined in accordance with Section 5. ZIOPHARM shall use any such UTMDACC
SPECIMENS solely to perform the TCR-T PROGRAM in accordance with the TCR-T
PROGRAM DEVELOPMENT PLAN under this AGREEMENT and for no other purpose, and in
compliance with all APPLICABLE LAWS. ZIOPHARM shall not sell, transfer, disclose
or otherwise provide access to the UTMDACC SPECIMENS to any person or entity
without the prior written consent of UTMDACC (other than to Ziopharm’s
subcontractors, consultants and collaboration partners conducting activities on
behalf of ZIOPHARM in connection with the TCR-T PROGRAM). Upon completion of the
TCR-T PROGRAM or earlier upon UTMDACC’s

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL

 

written request, ZIOPHARM shall return any remaining UTMDACC SPECIMENS to
UTMDACC or destroy the UTMDACC SPECIMENS and certify such destruction in writing
(provided, that if ZIOPHARM or its subcontractors, consultants and collaboration
partners are actively using any such UTMDACC SPECIMENS to perform the TCR-T
PROGRAM in accordance with the TCR-T PROGRAM DEVELOPMENT PLAN under this
AGREEMENT, ZIOPHARM shall be permitted to retain such UTMDACC SPECIMENS for so
long as needed to complete such on-going activities).

(e)    As between UTMDACC and ZIOPHARM, and subject to the rights, if any, of
study subjects and third parties, all tissue samples and biological materials
that are derived from any TCR-T PROGRAM (“STUDY MATERIALS”) will be the property
of [***] unless otherwise expressly agreed upon by the parties. For clarity,
STUDY MATERIALS do not include STUDY PRODUCT or UTMDACC SPECIMENS. STUDY
MATERIALS may be used by the parties as expressly authorized by the JSC.

(f)    As reasonably requested by ZIOPHARM, UTMDACC will provide access to
materials and specimens from UTMDACC’s vivarium, and to the extent necessary to
perform the TCR-T PROGRAM in accordance with the TCR-T PROGRAM DEVELOPMENT PLAN
under this AGREEMENT will purchase and maintain specimens on ZIOPHARM’s behalf,
in each case on commercially reasonable terms (not to exceed UTMDACC’s [***].

2.6    ZIOPHARM MATERIALS. To the extent ZIOPHARM provides any tangible chemical
and/or biological materials to UTMDACC in connection with the TCR-T PROGRAM (the
“ZIOPHARM MATERIALS”), title to such ZIOPHARM MATERIALS shall remain with
ZIOPHARM at all times. UTMDACC and the PRINCIPAL INVESTIGATORS shall use the
ZIOPHARM MATERIALS solely to perform the TCR-T PROGRAM in accordance with the
TCR-T PROGRAM DEVELOPMENT PLAN under this AGREEMENT and for no other purpose,
and in compliance with ZIOPHARM’s instructions and all APPLICABLE LAWS. UTMDACC
and PRINCIPAL INVESTIGATOR shall not sell, transfer, disclose or otherwise
provide access to the ZIOPHARM MATERIALS to any person or entity without the
prior written consent of ZIOPHARM. UTMDACC and PRINCIPAL INVESTIGATOR shall not
reverse engineer or otherwise attempt to determine the structure, composition or
individual components of the ZIOPHARM MATERIALS, or alter, modify, improve or
otherwise make or test any derivatives of the ZIOPHARM MATERIALS. Upon
completion of the TCR-T PROGRAM or earlier upon ZIOPHARM’s request, UTMDACC and
PRINCIPAL INVESTIGATOR shall, according to ZIOPHARM’s instructions and at
ZIOPHARM’s cost, return the ZIOPHARM MATERIALS to ZIOPHARM or destroy the
ZIOPHARM MATERIALS and certify such destruction in writing.

3.    FACILITIES; PERSONNEL; THIRD PARTY AGREEMENTS.

3.1    LEASE OF UTMDACC FACILITIES. In connection with this AGREEMENT and the
2015 R&D AGREEMENT, the parties have entered into an agreement dated as of
October 15, 2019 regarding the establishment of research and development
capabilities at facility(ies) within or immediately proximate to the

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL

 

UTMDACC campus in Houston, Texas (such facility(ies) the “LEASED FACILITY” and
such agreement, the “LEASE AGREEMENT”). For the purposes hereof, LEASED FACILITY
shall also include any GMP manufacturing facilities subsequently leased by
ZIOPHARM from UTMDACC as well as any GMP manufacturing facilities subsequently
leased by ZIOPHARM from any third party in the greater Houston, Texas area. Any
costs and expenses incurred by ZIOPHARM in connection with the build out,
improvement and maintenance of such LEASED FACILITY (including any purchase of
equipment, apparatus, and other materials in connection therewith that will be
owned by ZIOPHARM) and any rent paid by ZIOPHARM for such LEASED FACILITY shall
be deemed DEVELOPMENT COSTS and funded by ZIOPHARM in accordance with Section 4.
Unless otherwise agreed by the parties in the LEASE AGREEMENT, ZIOPHARM shall
have the sole discretion to determine the layout of the LEASED FACILITY,
including its floor plan(s), intended use(s), any special facility(ies), and
occupants (which may include VISITING SCIENTISTS permitted by UTMDACC pursuant
to Section 3.2), to the extent in compliance with APPLICABLE LAWS, including any
applicable zoning requirements and any structural limitations and architectural
restrictions. For the purpose of determining inventorship, ownership and rights
to data, results and inventions (including STUDY DATA and INVENTIONS),
activities conducted within the LEASED FACILITY shall be deemed activities
conducted in a ZIOPHARM facility, despite its possible location on UTMDACC
campus.

3.2    VISITING SCIENTIST AND STAFF STATUS. In furtherance of the parties
collaboration on the TCR-T PROGRAM, UTMDACC will use its reasonable best efforts
to allow ZIOPHARM’s designated personnel to work on-site at UTMDACC (the
“VISITING SCIENTIST”) with badge and computer access to UTMDACC as well as
access to UTMDACC resources to facilitate and enable (i) laboratory activities,
(ii) pre-clinical research including animal studies, (iii) manufacturing of
clinical-grade products; and (iv) implementation and completion of the CLINICAL
TRIALS, all conducted in collaboration with and at UTMDACC. [***] currently have
VISITING SCIENTIST status with UTMDACC and shall have VISITING SCIENTIST status
or a form substantially similar for access to UTMDACC facilities. Additionally,
[***] shall have VISITING SCIENTIST status or a form substantially similar for
access to UTMDACC facilities subject to UTMDACC policy.

3.3    PERSONNEL. The parties acknowledge that current UTMDACC personnel related
to the TCR-T PROGRAM, including the “PROGRAM FACILITATOR”, are an integral part
of the TCR-T PROGRAM and such personnel’s continuing active dedication to the
TCR-T PROGRAM is integral to the success of the conduct of the TCR-T PROGRAM.
Accordingly, and in furtherance of the objectives and activities set forth under
this AGREEMENT, UTMDACC hereby consents to ZIOPHARM’s solicitation of the
employment of the employees of UTMDACC working on the TCR-T PROGRAM. As of the
EFFECTIVE DATE, UTMDACC shall ensure that all personnel in the laboratory of
each PRINCIPAL INVESTIGATOR participating in the TCR-T PROGRAM understand and
agree to be bound by the terms and condition of this AGREEMENT as applicable to
such personnel’s area of expertise or function. After the EFFECTIVE DATE, in the
event any such personnel become an employee of ZIOPHARM while still engaged in
the conduct of any of the TCR-T PROGRAM,

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL

 

UTMDACC agrees that, in conjunction with the conduct of the TCR-T PROGRAM at
UTMDACC subject to the VISITING SCIENTIST provisions attached hereto as EXHIBIT
A, it will use its reasonable best efforts to arrange for such personnel to
obtain a VISITING SCIENTIST or similar appointment at UTMDACC and have
reasonable and mutually agreed upon access to facilities, intranet, equipment,
databases, records, samples, patients, support staff, information, services and
other infrastructures utilized or generated in, or necessary or reasonably
useful for the conduct of, the TCR-T PROGRAM.

3.4    APPLICABLE LAWS. The lease as well as access to and use of UTMDACC’s
facilities and resources will be subject to APPLICABLE LAWS and the visiting
scientist provisions attached hereto as EXHIBIT A and may not, as reasonably
determined by UT system tax counsel, result in private business use and/or
adverse tax consequences with respect to any of the tax-exempt bonds issued by
UT System or covering any of UTMDACC’s facilities.

4.    FUNDING OF TCR-T PROGRAM.

4.1    FUNDING BY ZIOPHARM. Pursuant to the 2015 R&D AGREEMENT and subject to
the terms and conditions of this AGREEMENT, during the TERM, ZIOPHARM agrees to
fund the DEVELOPMENT COSTS up to the amount and in the manner established in
accordance with this Section 4, and will reimburse UTMDACC for the DEVELOPMENT
COSTS actually incurred by UTMDACC in accordance with this Section 4. ZIOPHARM
may set off against amounts committed for funding under this AGREEMENT those
expenditures incurred and actually paid by ZIOPHARM in support of the TCR-T
PROGRAM, including any amounts paid to third party contractors and/or landlords
and/or any build-out costs for the LEASED FACILITY. ZIOPHARM shall provide
UTMDACC with all documentation substantiating all such expenditures as
reasonably requested by UTMDACC.

4.2    ZIOPHARM FUNDING COMMITMENT; DEVELOPMENT MILESTONES; ROYALTY; WARRANTS.

(a)    From the EFFECTIVE DATE until December 31, 2020, the total funding
commitment for the DEVELOPMENT COSTS shall be funded under the 2015 R&D
AGREEMENT, as amended from time to time, unless such funds are not sufficient,
in which case such reimbursement shall be from the NEW FUNDING COMMITMENT.

(b)    During the three (3) consecutive twelve (12) month periods after
January 1, 2021 (each such twelve (12)-month period, a “CONTRACT YEAR”),
ZIOPHARM shall reimburse DEVELOPMENT COSTS incurred under this AGREEMENT from
any amounts available under the 2015 R&D AGREEMENT and, following the depletion
of such funds, in an additional amount of twenty million dollars ($20,000,000)
(the “NEW FUNDING COMMITMENT”). For each such CONTRACT YEAR, ZIOPHARM shall not
be required to provide more than eight million dollars ($8,000,000). While
ZIOPHARM has no obligation to fund more than twenty million dollars
($20,000,000) total and eight million dollars ($8,000,000) for each such
CONTRACT YEAR, UTMDACC also has no obligation to undertake any activity at its

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL

 

expense or cost or incur any cost or expense that will not be reimbursed by
ZIOPHARM. With respect to DEVELOPMENT COSTS: (i) all expenses or costs
associated with the possible preparation, filing, and maintenance of
institutional and federal regulatory documents, including any supporting
research thereto, including, but not limited to travel, salaries, laboratory
work, supplies, animal work, equipment and maintenance, facility costs,
bioprocessing, manufacturing, and correlative studies, shall be considered
“clinical costs”, and (ii) all expenses and costs associated with basic or
fundamental research that has no current or future clinical impact shall be
considered non-clinical costs.

(c)    Unless this AGREEMENT has been terminated for UTMDACC’s breach pursuant
to Section 9.2 and subject to the terms and conditions of this AGREEMENT,
ZIOPHARM shall pay to UTMDACC:

(i)     [***]

For clarity, the foregoing milestones due to UTMDACC from ZIOPHARM shall be due
once regardless of whether repeated with the same or any other TCR-T PRODUCT.
For all purposes under this AGREEMENT: (1) [***]; (2) “REGULATORY APPROVAL”
shall mean means (a) in the United States, a New Drug Application or an
Abbreviated New Drug Application for a TCR-T PRODUCT, and (b) outside the United
States, an equivalent application for regulatory approval required before
commercial sale or use of a TCR-T PRODUCT in a regulatory jurisdiction; (3)
“TCR-T PRODUCT” shall mean any T-cell therapy product of ZIOPHARM for the
treatment and prevention of cancer in humans consisting of an isolated human,
murine or human-murine hybrid T cell receptor restricted by any major
histocompatibility complex class molecule, such as with specificity to a
NEOANTIGEN or GERMLINE ANTIGEN or VIRAL ANTIGEN, whether such T-cell therapy
product results from research and development efforts of UTMDACC and/or
ZIOPHARM; (4) “NEOANTIGENS” are [***] (“TCRs”); (5) “GERMLINE ANTIGENS” shall
mean [***]; and (6) “VIRAL ANTIGENS” shall mean [***].

(d)    The parties agree that the amounts set forth in any budget will be
inclusive as to: (i) all overhead cost, salaries of laboratory technicians,
students, postdocs and other researchers working on the TCR-T PROGRAM; (ii) all
costs incurred in connection with the pre-clinical studies and clinical trials
conducted as part of such TCR-T PROGRAM; (iii) the costs of all manufacturing
process development and manufacturing activities in connection with the conduct
of the TCR-T PROGRAM; (iv) the costs for any regulatory activities conducted in
connection with the TCR-T PROGRAM; and (v) the costs of all laboratory
facilities, supplies and equipment and other UTMDACC resources, including any
leasehold improvements and/or payments related to the LEASE AGREEMENT to
UTMDACC. In determining the applicable rate for any overhead costs, UTMDACC
shall ensure a fair and equitable characterization of the applicable activities,
either as “clinical” or “non-clinical” activities. Further, any facility-related
costs (such as leasehold improvements and/or payments related to the LEASE
AGREEMENT), as well as out-of-pocket costs paid to a third party vendor,
contractor and/or collaborator, shall not be subject to any overhead payment to
UTMDACC.

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(e)    UTMDACC shall maintain complete and accurate records, at its own cost and
expense, in sufficient detail to permit ZIOPHARM to confirm the accuracy of the
financial reports submitted pursuant to Section 6.2 and the amount of
DEVELOPMENT COSTS incurred by UTMDACC and/or reimbursed by ZIOPHARM. Upon [***]
administrative business days advance written notice, UTMDACC shall allow
ZIOPHARM (or its designee) to inspect, review and make copies of such records in
order to verify the accuracy of the financial reports submitted by UTMDACC. In
addition, upon ZIOPHARM’s written request, UTMDACC shall make its accountant or
other financial professional who is familiar with such records available to
ZIOPHARM to assist ZIOPHARM with such review and answer ZIOPHARM’s questions
relating thereto.

(f)    ZIOPHARM shall pay UTMDACC a royalty on NET SALES on all its TCR-T
PRODUCTS (other than sales to UTMDACC) in accordance with the following
schedules:

 

Royalty
Tier

  

Cumulative NET SALES of TCR-T PRODUCTS in the United

States

   Royalty
Rate   1    For the first $[***] in cumulative NET SALES of all TCR-T PRODUCTS
in the United States      [*** ]%  2    For all cumulative NET SALES of TCR-T
PRODUCTS in the United States greater than $[***].      [*** ]% 

 

Royalty
Tier

  

Cumulative NET SALES of TCR-T PRODUCTS outside the

United States

   Royalty
Rate   1    For the first $[***] in cumulative NET SALES of all TCR-T PRODUCTS
outside the United States      [***] %  2    For all cumulative NET SALES of
TCR-T PRODUCTS outside the United States greater than $[***].      [***] % 

For the purposes of this AGREEMENT, “NET SALES” shall have the meaning set forth
in Exhibit B.

(g)    Royalties under Section 4.2(f) will be payable on a country-by-country
and TCR-T PRODUCT-by-TCR-T PRODUCT basis during the period commencing on the
first commercial sale of a TCR-T PRODUCT in a particular country and ending
[***] years following the first commercial sale of such TCR-T PRODUCT in such
country.

(h)    The foregoing royalty rates and development milestone payments are based
upon UTMDACC’s active support of the TCR-T PROGRAM and shall be subject to
reduction as follows:

(i)    If, at the time ZIOPHARM’s first TCR-T PRODUCT is approved in the United
States, [***], then the foregoing royalty rates and milestone payments shall be
reduced by [***]. As used herein, [***] ZIOPHARM in good faith

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL

 

shall create and maintain a schedule of [***] owned, controlled or licensed by
ZIOPHARM that are [***], as provided by ZIOPHARM to UTMDACC every [***] calendar
months during the term of this AGREEMENT.

(ii)    If at any time prior to the [***] anniversary of this AGREEMENT’s
EFFECTIVE DATE, UTMDACC enters into a non-viral TCR-T collaboration with a third
party, then the foregoing royalty rates and milestone payments shall be reduced
by [***].

(i)    For the avoidance of doubt, in the event of any acquisition of ZIOPHARM
by a third party, merger of ZIOPHARM with a third party or sale of all or
substantially all of ZIOPHARM’s assets or stock to a third party (“SALE EVENT”),
the royalties and milestone payments hereunder shall only be payable with
respect to TCR-T PRODUCTS developed by ZIOPHARM prior to the SALE EVENT. Such
obligation to pay royalties and milestones will continue after the SALE EVENT
but not with respect to any pre-existing or independently developed TCR program
of the third party. In addition, in the event of any acquisition by ZIOPHARM of
a third party, whether by merger or acquisition of all or substantially all of a
third party’s assets or stock, the royalties and milestone payments hereunder
shall not be payable upon any pre-existing or independently developed TCR
program of the third party, unless such TCR program is then further developed
under this AGREEMENT.

4.3    PAYMENT. ZIOPHARM will pay the amount due to UTMDACC pursuant to
Section 4 either by wire transfer to:

JPMorgan Chase Bank, N.A.

707 Travis

Houston, Texas 77002

SWIFT: [***] (used for international wires)

ABA ROUTING NO: [***] (used for domestic wires)

ABA ROUTING NO: [***] (used for domestic ACH)

ACCOUNT NAME: The Univ. of Texas M. D. Anderson Cancer Center

Tech Commercialization

ACCOUNT NO.: [***]

REFERENCE: Ziopharm TCR-T Program Research & Development Agreement

or by checks made payable to UTMDACC and sent to:

The University of Texas

M. D. Anderson Cancer Center

P.O. Box 4390

Houston, Texas 77210-4390

Reference: Ziopharm TCR-T Program Research & Development Agreement

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Each wire or check payment must reference the TCR-T PROGRAM project title and
the name of the PRINCIPAL INVESTIGATOR.

4.4    WARRANTS. On the Effective Date, ZIOPHARM shall issue UTMDACC a warrant
representing the right to purchase 3,333,333 shares of ZIOPHARM common stock
(with an exercise price of $0.001 per share) in the form attached hereto as
EXHIBIT C.

4.5    EXPENDABLES AND EQUIPMENT. To the extent paid for by ZIOPHARM, ZIOPHARM
will own all expendables and equipment purchased or fabricated in the
performance of the TCR-T PROGRAM in accordance with the TCR-T PROGRAM
DEVELOPMENT PLAN and the budget contained therein. UTMDACC will store such
expendables (if located at UTMDACC) under suitable storage conditions and use
such expendables for the purpose of conducting the TCR-T PROGRAM only. UTMDACC
will tag and maintain such equipment (if located at UTMDACC) in good working
order and will use such equipment for the purpose of conducting the TCR-T
PROGRAM, giving the highest priority to such use.

5.    INTELLECTUAL PROPERTY; INVENTIONS.

5.1    OWNERSHIP OF INVENTIONS. All discoveries and inventions, whether or not
patentable, that are conceived or reduced to practice in the performance of any
of the TCR-T PROGRAM DEVELOPMENT PLAN under this AGREEMENT, together with all
intellectual property rights therein, shall be deemed “INVENTIONS.” ZIOPHARM
shall solely own all INVENTIONS. Notwithstanding anything to the contrary in
this Agreement, ZIOPHARM shall at all times retain all rights and interest in
the ZIOPHARM MATERIALS.

5.2    EXCLUSIVE LICENSE. ZIOPHARM hereby grants to UTMDACC an exclusive (with
the right to sublicense), fully paid, royalty-free, perpetual and irrevocable
license in the EXCLUSIVE FIELD to make, have made, use, sell, offer for sale and
import any products incorporating or based upon INVENTIONS. “EXCLUSIVE FIELD”
means the research, development, manufacture and commercialization of
(i) autologous TCR-T PRODUCTS engineered by viral gene transfer technologies to
express TCRs for the treatment of human solid and liquid tumors, and (ii) any
products or services for the treatment and prevention of any condition other
than cancer, including without limitation any autologous and allogeneic cell
therapy products engineered by viral gene transfer technologies to express TCRs.

5.3    NON-EXCLUSIVE LICENSE. ZIOPHARM hereby grants to UTMDACC a non-exclusive
(with the right to sublicense), fully paid, royalty-free, perpetual and
irrevocable license in the NON-EXCLUSIVE FIELD to make, have made, use, sell,
offer for sale and import any products incorporating or based upon INVENTIONS.
“NON-EXCLUSIVE FIELD” shall mean the research, development, manufacture and
commercialization of allogeneic cell therapy products or services engineered by
viral gene transfer technologies to express TCRs for the treatment of human
solid and liquid tumors.

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

5.4    PATENT PROTECTION. As between the parties, ZIOPHARM shall have the sole
right to prepare, file, prosecute, maintain, enforce and defend all U.S. and
foreign patents, registrations and other forms of intellectual property in
INVENTIONS but nothing herein will obligate ZIOPHARM to take any such actions.
ZIOPHARM shall keep UTMDACC reasonably informed of all such preparations,
filings, prosecution, maintenance, enforcement and defense. MDACC shall
reasonably cooperate with ZIOPHARM with respect to matters concerning such
INVENTIONS to the extent reasonably necessary for filing, prosecuting,
maintaining, defending or enforcing any such patents, registrations and other
forms of intellectual property protection.

5.5    COMMERCIALIZATION IN TEXAS. [***]

5.6    PREFERENTIAL PRICING. Following REGULATORY APPROVAL in the United States
of any TCR-T PRODUCT developed pursuant to this AGREEMENT, ZIOPHARM shall offer
to sell such TCR-T PRODUCT developed pursuant to this AGREEMENT to UTMDACC at
[***] ZIOPHARM [***] such TCR-T PRODUCT developed pursuant to this AGREEMENT to
[***]

5.7    UNIVERSITY PERSONNEL. All UNIVERSITY PERSONNEL who conduct any activities
with respect to the TCR-T PROGRAM shall be obligated to assign to the BOARD OF
REGENTS of THE UNIVERSITY OF TEXAS SYSTEM all inventions and intellectual
property rights arising from their work in the TCR-T PROGRAM in a manner that
enables the BOARD and UTMDACC to grant to ZIOPHARM all rights UTMDACC purports
to grant under this AGREEMENT. “UNIVERSITY PERSONNEL” shall mean employees,
other agents and consultants of UTMDACC.

6.    GOVERNMENTAL COMMUNICATIONS; RECORDS AND REPORTS.

6.1    GOVERNMENTAL COMMUNICATIONS.

(a)    ZIOPHARM will take the initiative in arranging discussions with any
governmental authority involving data from or the conduct of any TCR-T PROGRAM
or CLINICAL TRIAL. Formal meetings with governmental authorities concerning the
design or data from a TCR-T PROGRAM or CLINICAL TRIAL will be discussed with the
JSC. With the prior written consent of ZIOPHARM, UTMDACC will have the right to
participate in all formal meetings with governmental authorities relating to a
TCR-T PROGRAM or CLINICAL TRIAL unless legally precluded from doing so.
Additionally, UTMDACC will, at the request of ZIOPHARM, cooperate with ZIOPHARM
regarding any discussions with any governmental authority involving data from or
the conduct of any TCR-T PROGRAM or CLINICAL TRIAL.

(b)    In addition to all documents otherwise required to be provided to the
other party by this AGREEMENT, the applicable TCR-T PROGRAM, applicable CLINICAL
TRIAL and APPLICABLE LAWS, to the extent permitted by APPLICABLE LAWS each party
agrees to promptly provide the other party with a copy of all documents

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL

 

and other written or electronic communications related to any TCR-T PROGRAM or
CLINICAL TRIAL which such party has submitted to any governmental authority
including protocol amendments, information amendments, safety reports, annual
reports, investigator reports, reports of unanticipated problems involving risks
to subjects or others, reports of serious or continuing noncompliance with
APPLICABLE LAWS and regulations or the requirements of an Institutional
Biosafety Committee (IBC), institutional review board/ethics committee
(“IBC/IRB/EC”) or reports of the suspension or termination of IBC/IRB/EC
approval of human subjects research related to a TCR-T PROGRAM or CLINICAL
TRIAL. Information provided will be deemed CONFIDENTIAL INFORMATION (as defined
in Section 14) of the party providing it as long as it otherwise qualifies as
CONFIDENTIAL INFORMATION.

(c)    To the extent permitted by APPLICABLE LAWS, each party will promptly
notify the JSC of any of the following of which it becomes aware: (i) any
correspondence from any governmental authorities related to a TCR-T PROGRAM or
CLINICAL TRIAL that is received by that party, or its agents or affiliates, or
by participating sites funded by that party; (ii) investigations or site visits
by any governmental authorities related to a TCR-T PROGRAM or CLINICAL TRIAL
whether announced or unannounced; (iii) enforcement actions by any governmental
authorities related to a TCR-T PROGRAM or CLINICAL TRIAL; or (iv) any action
taken by any governmental authority regarding manufacturing of a product used in
a TCR-T PROGRAM or CLINICAL TRIAL. Each party will consult and cooperate with
the other party and the JSC in responding to any such event, including providing
documents, information and access as properly requested. Information provided
will be deemed CONFIDENTIAL INFORMATION of the party providing it qualifies as
CONFIDENTIAL INFORMATION as defined in Section 14.

6.2    RECORDS; REPORTS. UTMDACC shall keep accurate financial and scientific
records relating to the TCR-T PROGRAM and will make such records available to
ZIOPHARM (for review and/or copying) throughout the TERM and for three (3) years
thereafter during normal administrative business hours. Each PRINCIPAL
INVESTIGATOR will submit monthly oral reports and quarterly written reports to
ZIOPHARM detailing TCR-T PROGRAM activities and results thereof, including all
data and conclusions. The PRINCIPAL INVESTIGATOR shall submit to ZIOPHARM a
comprehensive final report to ZIOPHARM within (90) days after this AGREEMENT
expires or terminates summarizing the TCR-T PROGRAM accomplishments and
significant findings, all INVENTIONS developed in the course of the TCR-T
PROGRAM. Subject to Section 14, ZIOPHARM may utilize all information submitted
to it pursuant to this Section 6 in any manner.

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL

 

7.    INTENTIONALLY OMITTED.

8.    PUBLICATION; PUBLICITY.

8.1    PUBLICATION.

(a)    UTMDACC has the right to publish, present or otherwise publicly disclose
(to persons not bound by a confidentiality agreement) the STUDY DATA generated
solely by UTMDACC PERSONNEL (“DISCLOSURE”), subject to the requirements set
forth below. UTMDACC agrees to provide ZIOPHARM a copy of any proposed
DISCLOSURE at least [***] days prior to the earlier of submission or
publication, for the ZIOPHARM to ascertain whether ZIOPHARM’s CONFIDENTIAL
INFORMATION would be disclosed by the DISCLOSURE and/or whether the DISCLOSURE
contains a potentially patentable INVENTION so that appropriate steps may be
taken to protect such INVENTION. ZIOPHARM will provide comments on any proposed
DISCLOSURE, if any, within [***] days of its receipt. If a patentable INVENTION
is disclosed in an abstract, presentation, or manuscript and ZIOPHARM has not
filed any patent applications on such INVENTION prior to the date ZIOPHARM
receives such manuscript, ZIOPHARM will promptly advise UTMDACC whether it
desires to file or to have filed a patent application thereon in accordance with
Section 5.4. If necessary, UTMDACC shall delay submission or publication of the
proposed DISCLOSURE to any third party for up to an additional [***] days for
the purpose of preparing and filing a patent application claiming any INVENTION
disclosed therein. Additionally, UTMDACC shall delete from the proposed
DISCLOSURE any CONFIDENTIAL INFORMATION of ZIOPHARM (excluding STUDY DATA and
INVENTIONS generated by UTMDACC PERSONNEL, either solely or jointly with
ZIOPHARM) that ZIOPHARM reasonably requests UTMDACC to delete. UTMDACC hereby
grants ZIOPHARM the option of receiving an acknowledgment in any DISCLOSURE it
submits that relates to the TCR-T PROGRAM. ZIOPHARM shall exercise such option
by written notice to UTMDACC within [***] days after receiving a proposed
DISCLOSURE for review under this Section 8. The JSC shall assign responsibility
for developing additional written procedures to facilitate efficient review of
scientific communications, such as abstracts, presentations and other
publications.

(b)    Notwithstanding anything to the contrary, with respect to any CLINICAL
TRIAL DATA resulting from a multi-center CLINICAL TRIAL, UTMDACC shall have the
right to publish such CLINICAL TRIAL DATA only after the publication of the
first multi-center publication, provided, however, that, if such multicenter
publication is not submitted within [***] after the completion, termination or
abandonment of such CLINICAL TRIAL for all such sites, then UTMDACC shall have
the right to publish its own CLINICAL TRIAL DATA resulting from the portion of
the study conducted at UTMDACC, subject to this Section 8.1. UTMDACC and
ZIOPHARM shall publish any CLINICAL TRIAL DATA resulting from a CLINICAL TRIAL
in which UTMDACC is the sole clinical trial site jointly; provided, however,
that, if such joint publication is not submitted within [***] after the
completion, termination or abandonment of such CLINICAL TRIAL, then UTMDACC
shall have the right to publish on its own the CLINICAL TRIAL DATA resulting
from the study, subject to this Section 8.1; provided, further, however, that,
ZIOPHARM shall have the right to issue a press release regarding top-line data
from any such CLINICAL TRIAL prior to such joint publication. “CLINICAL TRIAL
DATA” means all data and results generated by UTMDACC in a UTMDACC-INVOLVED
CLINICAL TRIAL.

(c)    UTMDACC acknowledges that ZIOPHARM is a public company

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL

 

and as such, is subject to certain disclosure requirements and other rules and
regulations promulgated by the SEC and/or any stock exchange. As a result, other
than the right to publish STUDY DATA in accordance with this Section 8.1,
UTMDACC agrees that it will not make any public statements regarding any STUDY
DATA or any aspect of the TCR-T PROGRAM that may be construed as the disclosure
of material non-public information, without first consulting with ZIOPHARM and
obtaining ZIOPHARM’s prior written approval to do so.

8.2    PUBLICITY. Except as required by APPLICABLE LAWS (including to comply
with regulations promulgated by the SEC and/or any stock exchange), no party
shall use the name, logos, trademarks or other identifier of the other parties
or the name, likeness or image of any other party’s employees or staff members
(except in an acknowledgment of sponsorship) in publications, advertising, press
releases or for any other commercial purpose without such other party’s prior
written consent, such consent not to be unreasonably withheld. ZIOPHARM shall
not state or imply in any publication, advertisement or other medium that any
product or service bearing any of ZIOPHARM’s names or trademarks and/or
manufactured, sold or distributed by ZIOPHARM has been tested, approved or
endorsed by UTMDACC. Notwithstanding any other provision of this AGREEMENT, but
subject to Section 8.1, each party and its researchers and employees will have
the right, without any other party’s approval, to acknowledge any other party
and any other party’s involvement with research hereunder in scientific or
academic publications and communications describing the research or reporting
the results of the research.

9.    TERM; TERMINATION.

9.1    TERM OF THE AGREEMENT. The term of this AGREEMENT (the “TERM”) shall
commence on the EFFECTIVE DATE and expire on December 31, 2026, unless earlier
terminated pursuant to this Section 9 or as otherwise provided in this
AGREEMENT, or extended pursuant to mutual written agreement.

9.2    TERMINATION FOR MATERIAL BREACH. Either ZIOPHARM or UTMDACC may terminate
this AGREEMENT for any material breach of this AGREEMENT by the other party, if
such breach is not cured within sixty (60) days after the breaching party
receives written notice of such breach by the non-breaching party.

9.3    EFFECT OF TERMINATION. Termination or expiration of this AGREEMENT shall
not affect the rights and obligations of the parties that accrued prior to the
EFFECTIVE DATE of such termination or expiration. After termination, UTMDACC
will submit to ZIOPHARM a final report of all costs incurred and all funds
received under this AGREEMENT as set forth in Section 4. The report will be
accompanied by a check for any funds remaining which were paid to UTMDACC under
Section 4, if any, after allowable costs and non-cancelable commitments have
been paid.

9.4    SURVIVAL. The provisions of Sections 1 (last sentence), 2.2 (second and
third sentence), 2.3(e), 2.3(f), 2.3(h), 2.4(c), 2.4(d)(i)(last sentence),
2.4(d)(iii), 2.4(d)(iv), 2.5 (excluding clause (f)), 2.6, 3.1 (last sentence),
4.2(c) through (i), 4.3, 4.4, 4.5, 5, 6.2, 8, 9.3, 9.4, 10, 11, 12 13.2, 13.3,
14, 15, and 16 and Exhibit B shall survive termination or expiration of this
AGREEMENT.

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL

 

10.    NOTICE. Any notice given under this AGREEMENT must be in writing and must
be delivered by mail, by personal delivery or delivery service, or by facsimile
addressed to the parties as follows:

UTMDACC:

The University of Texas M. D. Anderson Cancer Center

Office of Technology Commercialization, Unit 1669

PO Box 301407

Houston, Texas 77230-1407

ATTENTION: Ferran Prat, J.D., Ph.D.

Fax No.: [***]

With a copy to with copies (which copies shall not constitute notice):

The University of Texas M. D. Anderson Cancer Center

Legal Services—Unit 1674

PO Box 301407

Houston, Texas 77230-1407

Attn: Chief Legal Officer

Fax No.: [***]

ZIOPHARM:

ZIOPHARM Oncology, Inc.

1 First Avenue

Parris Building, #34

Navy Yard Plaza

Boston, MA 02129

Attention: Rob Hadfield, General Counsel

Email: [***]

Fax No.: [***]

With a copy to with copies (which copies shall not constitute notice):

Cooley LLP

500 Boylston Street

Boston, MA 02116

Attention: Marc Recht

Email: [***]

Fax No.: [***]

All notices will be effective and will be deemed delivered (i) if by personal
delivery or delivery service, on the date of delivery, (ii) if by electronic
facsimile communication, on the date of transmission of the communication; and
(iii) if by mail, three (3) days after

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL

 

deposit in the mail. Any party from time to time may change its address,
facsimile number or other information for the purpose of notices to that party
by giving notice specifying such change to the other party hereto.

11.    INDEMNIFICATION.

11.1    INDEMNIFICATION BY ZIOPHARM. ZIOPHARM hereby agrees to indemnify, hold
harmless, and subject to the statutory duties of the Texas Attorney General,
defend UTMDACC, SYSTEM, and BOARD, and their respective regents, officers,
employees, agents and affiliates (collectively, the “UTMDACC INDEMNITEES”) from
any third party damage, loss, or expense (including reasonable attorneys’ fees
and expenses of litigation) (collectively “LOSSES”) incurred by or imposed upon
any of the UTMDACC INDEMNITEES in connection with any claims, suits, actions,
demands, or judgments (collectively, “CLAIMS”) arising out of or connected with
(i) ZIOPHARM’s activities under this AGREEMENT or the TCR-T PROGRAM performed by
ZIOPHARM under this AGREEMENT, (ii) the personal injury (including death) or
property damage arising out of or connected with a defect in the design or
manufacture of the STUDY PRODUCTS by ZIOPHARM, including ZIOPHARM’s failure to
manufacture and provide the STUDY PRODUCTS in accordance with good manufacturing
practices; (iii) the use by ZIOPHARM of any of the STUDY DATA or STUDY
SPECIMENS; or (iv) the gross negligence or intentional misconduct or unlawful
act or omission by ZIOPHARM or a ZIOPHARM representative, or the injury or death
of any person and/or the damage to property that arises, directly or indirectly,
from the intentional, wrongful, or negligent act or omission of a VISITING
SCIENTIST. The foregoing indemnity obligation shall not apply to the extent that
such LOSSES are due to the negligence, recklessness, willful misconduct or
breach of this AGREEMENT by the UTMDACC INDEMNITEE.

11.2    INDEMNIFICATION BY UTMDACC. To the extent authorized by the constitution
and laws of the State of Texas, UTMDACC hereby agrees to indemnify, hold
harmless and defend ZIOPHARM and their respective directors, officers,
employees, agents and affiliates (collectively, the “ZIOPHARM INDEMNITEES”) from
any third party LOSSES incurred by or imposed upon any of the ZIOPHARM
INDEMNITEES in connection with any CLAIMS arising out of or connected with
(i) UTMDACC’s activities under this AGREEMENT or the TCR-T PROGRAM performed by
UTMDACC under this AGREEMENT or (ii) the gross negligence or intentional
misconduct or unlawful act or omission by UTMDACC or a UTMDACC representative.
The foregoing indemnity obligation shall not apply to the extent that such
LOSSES are due to the negligence, recklessness, willful misconduct or breach of
this AGREEMENT by the ZIOPHARM INDEMNITEE.

11.3    TERMS OF INDEMNIFICATION. The indemnified party will promptly notify the
indemnifying party of any CLAIM and will cooperate with the indemnifying party
in the defense of the CLAIM; provided, however, that the indemnifying party will
control such defense (subject in the case of the UTMDACC INDEMNITEES to the
statutory duties of the Texas Attorney General). Any settlement agreed to by the
indemnifying party may not require an indemnitee to contribute to the
settlement, admit fault, or change operations or business practices. The
indemnifying party agrees, at its own

 

27



--------------------------------------------------------------------------------

CONFIDENTIAL

 

expense, to provide attorneys reasonably acceptable to the indemnified party to
defend against any CLAIM with respect to which the indemnifying party has agreed
to provide indemnification hereunder. This indemnity shall not be deemed excess
coverage to any insurance or self-insurance the indemnified party may have
covering a CLAIM.

12.    INSURANCE.

12.1    UNIVERSITY. UTMDACC will maintain worker’s compensation insurance and/or
other coverage, including but not limited to clinical trial insurance on all
TCR-T PROGRAM and its employees as required by APPLICABLE LAWS, and will
self-insure or maintain insurance covering its liability under this AGREEMENT.

12.2    ZIOPHARM. ZIOPHARM shall maintain comprehensive general liability
insurance, including product liability insurance, with reputable and financially
secure insurance carrier(s). Such insurance shall be maintained at levels
sufficient to support ZIOPHARM’s obligations, including indemnification
obligations, under this AGREEMENT and at least provide minimum limits of
liability of [***] as of the EFFECTIVE DATE, and of [***] as of the commencement
of human clinical trials of any products developed by ZIOPHARM. At UTMDACC’s
request, ZIOPHARM shall furnish a certificate of insurance evidencing such
coverage and requiring [***] prior written notice of cancellation or material
change to UTMDACC.

13.    WARRANTIES; DISCLAIMER; LIMITATIONS OF LIABILITIES.

13.1    WARRANTY.

(a)    UTMDACC hereby represents and warrants that it has the full right and
power to grant to ZIOPHARM all rights it purports to grant under this AGREEMENT.

(b)    WITH REGARD TO EACH CLINICAL TRIAL, ZIOPHARM REPRESENTS ON A CONTINUING
BASIS THAT TO THE BEST OF THEIR KNOWLEDGE (1) THE STUDY PRODUCTS SUPPLIED BY
ZIOPHARM HAVE BEEN MANUFACTURED IN ACCORDANCE WITH GOOD MANUFACTURING PRACTICES,
AND (2) EXCEPT AS HAS BEEN DISCLOSED TO UTMDACC, WHICH DISCLOSURE SHALL BE MADE
PROMPTLY BY ZIOPHARM UPON ANY KNOWLEDGE THEREOF, THERE ARE NO KNOWN DEFECTS IN,
OR HAZARDOUS OR ADVERSE AFFECTS FROM, THE STUDY PRODUCTS SUPPLIED BY ZIOPHARM,
AND ZIOPHARM IS NOT AWARE OF ANY CLAIM THAT THE USE OF THE STUDY PRODUCT BY
UTMDACC IN ACCORDANCE WITH THE TCR-T PROGRAM DEVELOPMENT PLAN INFRINGES OR
VIOLATES ANY PATENT OR OTHER PROPRIETARY RIGHTS OF ANY THIRD PARTY.

(c)    UTMDACC REPRESENTS ON A CONTINUING BASIS THAT TO THE BEST OF ITS
KNOWLEDGE (1) THE HCT STUDY PRODUCTS PRODUCED BY UTMDACC HAVE BEEN MANUFACTURED
IN ACCORDANCE WITH GOOD MANUFACTURING PRACTICES, AND (2) EXCEPT AS HAS BEEN
DISCLOSED TO ZIOPHARM IN WRITING THERE ARE NO KNOWN DEFECTS IN, OR HAZARDOUS OR
ADVERSE AFFECTS FROM, THE HCT STUDY PRODUCTS PRODUCED BY UTMDACC.

 

28



--------------------------------------------------------------------------------

CONFIDENTIAL

 

13.2    DISCLAIMER. EXCEPT AS PROVIDED HEREIN, NO PARTY MAKES ANY WARRANTIES,
EXPRESS OR IMPLIED, AS TO ANY MATTER WHATSOEVER, INCLUDING, WITHOUT LIMITATION,
THE RESULTS OF THE RESEARCH OR ANY INVENTION, MATERIAL, PROCESS OR PRODUCT,
WHETHER TANGIBLE OR INTANGIBLE, CONCEIVED, DISCOVERED, OR DEVELOPED UNDER THIS
AGREEMENT; OR THE MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE, OF THE
RESEARCH OR ANY SUCH INVENTION, MATERIAL, PROCESS OR PRODUCT.

13.3    LIMITATIONS OF LIABILITIES. EXCEPT FOR BREACH OF CONFIDENTIALITY
OBLIGATIONS UNDER SECTION 14 OR THE INDEMNIFICATION OBLIGATIONS UNDER SECTION
11, NO PARTY SHALL BE LIABLE TO ANOTHER PARTY FOR ANY CONSEQUENTIAL OR INDIRECT
DAMAGES, INCLUDING, BUT NOT LIMITED TO, ANY SUCH DAMAGES ARISING FROM THE LOSS
OF DATA OR DELAY OR TERMINATION OF THE RESEARCH, OR FROM THE USE OF THE RESULTS
OF THE RESEARCH, OR ANY INVENTION, PROCESS OR PRODUCT. THE PROVISIONS OF THIS
CLAUSE SHALL SURVIVE TERMINATION OF THIS AGREEMENT.

14.    CONFIDENTIALITY.

14.1    CONFIDENTIAL INFORMATION. UTMDACC (including the PRINCIPAL INVESTIGATOR)
and ZIOPHARM may reveal to each other in the course of the TCR-T PROGRAM certain
confidential information. UTMDACC and ZIOPHARM agree to hold in confidence, not
use, and not disclose to any third party, any confidential information which one
party (the “RECEIVING PARTY”) obtains from the other party (the “DISCLOSING
PARTY”) during the course of the TCR-T PROGRAM (collectively, “CONFIDENTIAL
INFORMATION”), except as permitted by this AGREEMENT (including the performance
of its obligations and the exercise of its rights hereunder) or otherwise with
the express written consent of the DISCLOSING PARTY. The obligations of
confidentiality, non-use and non-disclosure under this Section 14 shall remain
in force for a period of [***] following the disclosure of the CONFIDENTIAL
INFORMATION. All INVENTIONS shall be deemed CONFIDENTIAL INFORMATION of
ZIOPHARM, and ZIOPHARM shall be deemed a DISCLOSING PARTY and UTMDACC shall be
deemed the RECEIVING PARTY to such CONFIDENTIAL INFORMATION, subject, however,
to the right of UTMDACC to publish in accordance with Section 8.1.

14.2    PERMITTED DISCLOSURE. The RECEIVING PARTY may disclose CONFIDENTIAL
INFORMATION:

(a)    to its employees, other agents or consultants (including public members
of its scientific or institutional review boards) on a need-to-know basis,
provided, however, that such employees, other agents or consultants are bound by
obligations of non-use and nondisclosure with respect to such CONFIDENTIAL
INFORMATION at least as

 

29



--------------------------------------------------------------------------------

CONFIDENTIAL

 

stringent as those provided in this AGREEMENT. In addition, ZIOPHARM shall have
the right to disclose CONFIDENTIAL INFORMATION of UTMDACC to its affiliates and
actual or potential licensees, sublicensees, consultants, agents, contractors,
acquirers and/or investors, in connection with its exercise of the rights and
fulfillment of the obligations under this AGREEMENT or the LICENSE AGREEMENT.
Each party shall ensure that all employees, agents, or consultants of such party
engaged in the performance of the TCR-T PROGRAM (in the case of UTMDACC,
including the PRINCIPAL INVESTIGATOR), shall be subject to obligations of
confidentiality and non-use consistent with the obligations of confidentiality
and non-use contained herein;

(b)    to the extent necessary in order to obtain informed consent from patients
or subjects who may wish to enroll in a CLINICAL TRIAL, provided, however, that
the information will be disclosed only to the extent necessary and will not be
provided in answer to unsolicited inquiries by telephone or to individuals who
are not eligible study candidates;

(c)    to study subjects for the safety or well-being of the study subject; and

(d)    if required to be disclosed by law or regulation, provided, however, that
to the extent reasonably practicable the RECEIVING PARTY provides advance notice
of the legally required disclosure to the DISCLOSING PARTY so that the
DISCLOSING PARTY may seek to obtain confidential treatment of such information
to the extent available under such law or regulation.

14.3    EXCEPTIONS. CONFIDENTIAL INFORMATION will not include and the
obligations of confidentiality and non-use contained in this Section 14.3 will
not apply to information that the RECEIVING PARTY can demonstrate by competent
written evidence:

(a)    Is in the public domain as of the EFFECTIVE DATE or comes into the public
domain during the TERM through no wrongful act of the RECEIVING PARTY;

(b)    Is known by the RECEIVING PARTY prior to the execution of this AGREEMENT
or prior to the disclosure of the CONFIDENTIAL INFORMATION to the RECEIVING
PARTY, as evidenced by the RECEIVING PARTY’s pre-existing written records;

(c)    Is rightfully received by the RECEIVING PARTY after disclosure under this
AGREEMENT from a third party without a binding obligation of confidentiality to
the DISCLOSING PARTY with respect to such information; or

(d)    Is independently invented by an employee of the RECEIVING PARTY who did
not have use of or have actual access to the information provided to the
RECEIVING PARTY hereunder, as evidenced by its contemporaneously-maintained
written records.

 

30



--------------------------------------------------------------------------------

CONFIDENTIAL

 

For purposes of this Section 14.3, no combination of elements within the
CONFIDENTIAL INFORMATION shall be deemed to be part of the public domain merely
because the individual elements of such combination are part of the public
domain, unless the entire combination itself, or the entire principle of use or
operation of such combination (if any), is part of the public domain. In
addition, no element within the CONFIDENTIAL INFORMATION shall be deemed to be a
part of the public domain merely because it is embraced by more general
information or data that is part of the public domain.

14.4    PROTECTED HEALTH INFORMATION. If ZIOPHARM comes into knowledge or
possession of any “PROTECTED HEALTH INFORMATION” (as such term is defined under
HIPAA) by or through UTMDACC or any information that could be used to identify
any of UTMDACC’s patients or research subjects, then in accordance with
APPLICABLE LAWS as applicable to UTMDACC, ZIOPHARM shall maintain in strict
confidence and not disclose any such PROTECTED HEALTH INFORMATION or other
legally private information; shall use any such PROTECTED HEALTH INFORMATION or
other legally private information solely as permitted by APPLICABLE LAWS and the
informed consent/authorization of the patient/research subject, and shall not
use or disclose any such PROTECTED HEALTH INFORMATION or other legally private
information in any manner that would constitute a violation of any APPLICABLE
LAWS if such use or disclosure was made by UTMDACC.

15.    FORCE MAJEURE. Neither party will be liable for any failure to perform as
required by this AGREEMENT, if the failure to perform is caused by circumstances
beyond such party’s reasonable control, such as labor disturbances or labor
disputes of any kind, accidents, failure of either party to obtain any
governmental approval required for full performance, civil disorders or
commotions, acts of aggression, acts of God, energy or other conservation
measures, explosions, failure of utilities, mechanical breakdowns, material
shortages, disease, thefts, or other such occurrences; provided, however, that
such affected party shall use reasonable efforts to overcome such circumstances.

16.    MISCELLANEOUS.

16.1    ASSIGNMENT. No party may assign this AGREEMENT without the prior written
consent of the other parties, such consent not to be unreasonably withheld or
delayed; provided, however, that ZIOPHARM may assign the AGREEMENT in connection
with a merger, consolidation or sale of all or substantially all of ZIOPHARM’s
stock or assets to which this AGREEMENT relates.

16.2    SEVERABILITY. If any provision of this AGREEMENT becomes or is declared
illegal, invalid, or unenforceable, such provision will be separable from this
AGREEMENT and the remaining provisions shall continue in full force and effect.
If such separation substantially alters the basis of this AGREEMENT, the parties
will negotiate in good faith to amend the provisions of this AGREEMENT to give
effect to the original intent of the parties.

 

31



--------------------------------------------------------------------------------

CONFIDENTIAL

 

16.3    INDEPENDENT CONTRACTORS. The activities contemplated by this AGREEMENT
do not constitute a partnership, joint venture, or separate legal entity, but a
contractual relationship. Unless otherwise agreed in writing, each party will
act as an independent contractor with respect to the other parties and no party
will have authority to act on behalf of or bind the other party without the
written agreement of the party to be bound.

16.4    GOVERNING LAW. This AGREEMENT will be construed and enforced in
accordance with the laws of the United States of America and of the State of
Texas, without regard to its conflict of law provisions. The Texas State Courts
of Harris County, Texas (or, if there is exclusive federal jurisdiction, the
United States District Court for the Southern District of Texas) shall have
exclusive jurisdiction and venue over any dispute arising out of this AGREEMENT,
and ZIOPHARM consents to the jurisdiction and venue of such courts and hereby
explicitly waives the rights to any other venue to which it might be entitled by
cause of action, domicile or otherwise. Nothing in this AGREEMENT shall be
deemed as a waiver by BOARD, SYSTEM or UTMDACC of its sovereign immunity.
Notwithstanding the foregoing, to the extent that Chapter 2260, Texas Government
Code, as it may be amended from time to time (“CHAPTER 2260”), is applicable to
this AGREEMENT, ZIOPHARM acknowledges and agrees that the dispute resolution
process provided for in CHAPTER 2260 shall be ZIOPHARM’s sole and exclusive
process for seeking a remedy for any and all alleged breaches of the AGREEMENT
by BOARD and/or UTMDACC or the State of Texas.

16.5    TEXAS STATE AGENCY. UTMDACC, as an agency of the State of Texas and a
member institution of The University of Texas System, is subject to the
constitution and laws of the State of Texas and, under the constitution and laws
of the State of Texas, possesses certain rights and privileges, is subject to
certain limitations and restrictions, and only has such authority as is granted
under the constitution and laws of the State of Texas. Notwithstanding any other
provision to the contrary, nothing in this AGREEMENT is intended to be, nor
shall it be construed to be, a waiver of the sovereign immunity of the State of
Texas or a prospective waiver or restriction of any of the rights, remedies,
claims, and privileges of the State of Texas. Moreover, notwithstanding the
generality or specificity of any provision of this AGREEMENT, the provisions of
this AGREEMENT as they pertain to UTMDACC are enforceable only to the extent
authorized by the constitution and laws of the State of Texas. No party to this
AGREEMENT will be required to perform any act or to refrain from any act that
would violate any APPLICABLE LAWS, including the constitution and laws of the
State of Texas.

16.6    ENTIRE AGREEMENT; CONFLICTS. This AGREEMENT, together with Exhibits and
Schedules attached hereto, and the 2015 R&D AGREEMENT represent the entire
agreement and understanding between the parties with respect to its subject
matter and supersedes any prior and/or contemporaneous discussions,
representations, or agreements, whether written or oral, of the parties
regarding the subject matter hereof. In the event of any conflict between the
terms of this AGREEMENT and the 2015 R&D AGREEMENT, the terms of this AGREEMENT
shall govern.

 

32



--------------------------------------------------------------------------------

CONFIDENTIAL

 

16.7    AMENDMENTS. Amendments or changes to this AGREEMENT shall be valid and
binding only if in writing and signed by duly authorized representatives of the
parties. No provision of this AGREEMENT can be waived except by the express
written consent of the party waiving compliance.

16.8    COUNTERPARTS. This AGREEMENT may be executed in one or more
counterparts, which shall together constitute the same legal instrument.

 

33



--------------------------------------------------------------------------------

CONFIDENTIAL

 

IN WITNESS WHEREOF, these duly authorized representatives of the parties hereby
execute this RESEARCH AND DEVELOPMENT AGREEMENT as of the EFFECTIVE DATE:

 

  THE UNIVERSITY OF TEXAS M. D. ANDERSON CANCER CENTER            By:  

/s/ Ben Melson

  Name:   Ben Melson   Title:   Senior Vice President and Chief Financial
Officer   ZIOPHARM ONCOLOGY, INC.   By:  

/s/ Robert Hadfield

  Name:   Robert Hadfield   Title:   General Counsel

 

34



--------------------------------------------------------------------------------

CONFIDENTIAL

 

LIST OF EXHIBITS

 

Exhibit A:    VISITING SCIENTIST PROVISIONS Exhibit B:    NET SALES Exhibit C:
   FORM OF WARRANT

 

35



--------------------------------------------------------------------------------

EXHIBIT A

VISITING SCIENTIST PROVISIONS

 

1.0

ZIOPHARM may assign one or more scientists that are employee(s) of ZIOPHARM to
work on the TCR-T PROGRAM on-site at UTMDACC’s facilities (the “VISITING
SCIENTISTS”). The number and identity of the VISITING SCIENTISTS may be proposed
by PROGRAM FACILITATOR and are subject to the reasonable approval of UTMDACC.

 

2.0

The VISITING SCIENTISTS may use UTMDACC’s facilities only for purposes of
collaborating with UTMDACC in the TCR-T PROGRAM, unless otherwise agreed by
UTMDACC.

 

3.0

The VISITING SCIENTIST(s) are ZIOPHARM employees and will report to a ZIOPHARM
supervisor/manager, and ZIOPHARM is solely responsible for all salary,
compensation, benefits and related costs associated with the VISITING
SCIENTISTS. Accordingly, ZIOPHARM is responsible for issuing payroll checks to
the VISITING SCIENTISTS; for making appropriate payroll deductions for the
VISITING SCIENTISTS, as required by APPLICABLE LAWS and authorized by the
VISITING SCIENTISTS; for paying the appropriate amount of all federal, state,
and local taxes with respect to all compensation and benefits paid and provided
to the VISITING SCIENTISTS; and for filing all appropriate and applicable forms
for tax purposes. Moreover, either ZIOPHARM or the VISITING SCIENTISTS is
responsible for the VISITING SCIENTISTS’ relocation and travel to and from
Houston, as well as for any and all housing, transportation, parking, meals,
and/or other personal needs of the VISITING SCIENTISTS while working at UTMDACC.
Because the VISITING SCIENTISTS are not employees of UTMDACC and are instead
employees of ZIOPHARM working on behalf of ZIOPHARM, the VISITING SCIENTISTS
will not receive any salary, compensation, financial remuneration, benefits,
and/or fringe benefits from UTMDACC, and in particular, the VISITING SCIENTISTS
will not assign their interest in any INVENTIONS to UTMDACC, and will not
receive from UTMDACC any portion of any royalties or proceeds resulting from any
INVENTIONS made by the VISITING SCIENTISTS while working as VISITING SCIENTISTS
at UTMDACC.

 

4.0

Subject to availability and UTMDACC’s space needs, UTMDACC will provide, at
ZIOPHARM’s expense, a separate office for the VISITING SCIENTISTS at UTMDACC.
Each such office will have a separate telephone line (either ZIOPHARM or the
VISITING SCIENTIST is responsible for long distance phone charges), intranet and
high-speed internet access, as well as appropriate keys, badges, and parking
privileges (subject to the VISITING SCIENTISTS paying any existing parking
rates) that will allow the VISITING SCIENTISTS to work under substantially the
same conditions as UTMDACC employees with whom the VISITING SCIENTISTS work.
UTMDACC may re-allocate, substitute, replace, modify and/or terminate the
resources and space made available to the VISITING SCIENTISTS while working at
UTMDACC as UTMDACC may reasonably determine from time to time.

 

1



--------------------------------------------------------------------------------

5.0

The VISITING SCIENTISTS will be subject to and must abide by all UTMDACC written
guidelines, policies, procedures, rules, and regulations, including all premises
rules applicable to UTMDACC facilities. UTMDACC may:

 

  i)

arrange for emergency health care for a VISITING SCIENTIST, if needed, while the
VISITING SCIENTIST is on-site at UTMDACC, but UTMDACC is not responsible for
costs, follow-up care, or hospitalization associated with such emergency care;
and

 

  ii)

immediately dismiss a VISITING SCIENTIST from UTMDACC if UTMDACC reasonably
determines that:

(a) the presence of the VISITING SCIENTIST has a detrimental or disruptive
effect upon UTMDACC’ facilities, patients, or personnel;

(b) the VISITING SCIENTIST compromises UTMDACC standards of care or performance;
and/or

(c) the VISITING SCIENTIST does not abide by UTMDACC guidelines, policies,
procedures, rules, or regulations.

If UTMDACC dismisses a VISITING SCIENTIST, UTMDACC will promptly provide to
ZIOPHARM notice of such dismissal which will specify the reasons for such
dismissal. Upon request from ZIOPHARM, UTMDACC will promptly meet with ZIOPHARM
and discuss such situation with ZIOPHARM, and the PARTIES will work together in
good faith to determine if, when and under what circumstances and conditions the
VISITING SCIENTIST may return to work at UTMDACC.

 

6.0

Before beginning work at UTMDACC, the VISITING SCIENTISTS will be subject to a
criminal background check and will, if requested by UTMDACC, provide proof of a
history of vaccinations sufficient to meet UTMDACC’s Department of Employee
Health Services guidelines, including proof of a negative tuberculosis screening
test within thirty (30) days prior to beginning work at UTMDACC. If the VISITING
SCIENTISTS cannot provide proof of a negative tuberculosis screening test within
thirty (30) days prior to beginning work at UTMDACC, then the VISITING
SCIENTISTS must successfully undergo tuberculosis screening through UTMDACC’s
Department of Employee Health Services prior to beginning work at UTMDACC.
UTMDACC may dismiss the VISITING SCIENTISTS if the VISITING SCIENTISTS do not
meet UTMDACC’s health criteria.

 

7.0

Because of the VISITING SCIENTIST presence at UTMDACC, the VISITING SCIENTISTS
may be exposed to research and/or other activities at UTMDACC that are
independently undertaken by UTMDACC separate and apart from the TCR-T PROGRAM
under this AGREEMENT, and/or which may be sponsored by, and/or undertaken with,
or for, third parties, including third party research collaborators and/or
sponsors, such as other academic institutions, other government agencies, and/or
commercial organizations (“NON-ZIOPHARM ACTIVITIES”).

 

8.0

Such NON-ZIOPHARM ACTIVITIES may impose confidentiality obligations upon UTMDACC
with respect to such activities and/or grant third parties rights in
intellectual property and inventions arising from such research or activities.
With respect to the

 

2



--------------------------------------------------------------------------------

  VISITING SCIENTISTS, and notwithstanding any other provisions of this
AGREEMENT, “OTHER CONFIDENTIAL INFORMATION” means any and all information that
the VISITING SCIENTISTS obtain as a result of the presence of the VISITING
SCIENTISTS at UTMDACC and that pertains to NON-ZIOPHARM ACTIVITIES and VISITING
SCIENTISTS have not obtained such information as part of the collaborative
activities being conducted at UTMDACC with respect to the TCR-T PROGRAM.
Notwithstanding any other provision of the AGREEMENT, but subject to the
exceptions that may exist with respect to OTHER CONFIDENTIAL INFORMATION in the
agreements governing the OTHER CONFIDENTIAL INFORMATION, the VISITING SCIENTISTS
(and ZIOPHARM, to the extent ZIOPHARM learns such information) will keep
confidential, and may not disclose to any individual or entity, including to
ZIOPHARM, any OTHER CONFIDENTIAL INFORMATION that relates to or regards the
NON-ZIOPHARM ACTIVITIES. The VISITING SCIENTISTS (and ZIOPHARM, to the extent
ZIOPHARM learns such information) may also not use OTHER CONFIDENTIAL
INFORMATION that relates to or regards the NON-ZIOPHARM ACTIVITIES in a manner
that is adverse to or competes with UTMDACC, the principal investigator of such
research, or any third party participant, collaborator, supporter, or sponsor of
such research or activity, and the VISITING SCIENTISTS and ZIOPHARM may not
assert any rights to, or any ownership of, other interest in any intellectual
property and inventions arising from the NON-ZIOPHARM ACTIVITIES if the
assertion of such rights to, ownership of, or other interest would conflict
with, or diminish, any rights, ownership, or other interests either held by
UTMDACC or granted by UTMDACC to a third party with respect to such OTHER
CONFIDENTIAL INFORMATION. The VISITING SCIENTIST (and ZIOPHARM, to the extent
ZIOPHARM learns such information) will not publicly disclose or publish any
articles or make any presentations regarding such NON-ZIOPHARM ACTIVITIES
without prior, written consent from UTMDACC, which consent is in the sole
discretion of UTMDACC.

 

9.0

ZIOPHARM will take reasonable steps to protect the confidentiality of any
patient’s health and medical information that it or the VISITING SCIENTISTS have
access to as a result of the presence of the VISITING SCIENTISTS at UTMDACC.
Moreover, ZIOPHARM will maintain, and will ensure that the VISITING SCIENTISTS
maintain, the security and confidentiality of individually identifiable patient
health information that either ZIOPHARM or the VISITING SCIENTIST obtain as a
result of the presence of the VISITING SCIENTISTS at UTMDACC, and ZIOPHARM will
comply, and will ensure that the VISITING SCIENTISTS comply, with all applicable
federal and state health information confidentiality laws and regulations
(including, as applicable, the Standards for Privacy of Individually
Identifiable Health Information, published at Title 45 of the United States Code
of Federal Regulations Parts 160 and 164), as well as any applicable national or
state privacy and security laws and regulations. If the VISITING SCIENTISTS (and
ZIOPHARM, to the extent ZIOPHARM learns such information) obtains any health or
medical information of any patient of UTMDACC, then, unless disclosure has been
authorized by a patient, the VISITING SCIENTISTS (and ZIOPHARM, to the extent
ZIOPHARM learns such information) will hold in confidence the identity of the
patient and the health/medical information of such patient and the VISITING
SCIENTISTS (and ZIOPHARM, to the extent ZIOPHARM learns such information) must
comply with

 

3



--------------------------------------------------------------------------------

  APPLICABLE LAWS and UTMDACC policies regarding confidentiality of such
information. UTMDACC will undertake reasonable efforts to shield NON-ZIOPHARM
ACTIVITIES and OTHER CONFIDENTIAL INFORMATION from the VISITING SCIENTISTS and
advise the VISITING SCIENTISTS if they are exposed to, or become involved, in
NON-ZIOPHARM ACTIVITIES or OTHER CONFIDENTIAL INFORMATION, provided, however,
that, any failure in these regards does not abrogate the other terms and
provisions of this Article 9.0. The obligations set forth in this Article 9.0
survive the termination and expiration of the AGREEMENT.

 

10.0

The activities of the VISITING SCIENTISTS at UTMDACC are limited to the
following activities, all of which are subject to and must be in accordance with
APPLICABLE LAWS and UTMDACC’S written policies, and as mutually agreed upon by
the parties: (i) current and future research activities under the TCR-T PROGRAM
and VISITING SCIENTISTS may work on the TCR-T PROGRAM at UTMDACC,
(ii) participating in the manufacture and release of products for human
application, (iii) applying to, receiving and maintaining grants from federal,
state, local, private, institutional and other funding sources, including
maintaining any and all funding granted to VISITING SCIENTISTS prior to and
after the Effective Date, (iv) benefiting from, attending and participating in
activities related to philanthropy and fund raising activities, (v) supervising
and at times directing trainees, post-docs, staff and faculty at UTMDACC. The
VISITING SCIENTISTS will not perform the following activities in the capacity of
the attending physician, unless otherwise expressly agreed to in writing by
UTMDACC: i) diagnosing disease or other conditions in humans; or ii) the cure,
mitigation, therapy, treatment, treatment planning, or prevention of disease in
humans, or to affect the structure or function thereof, regardless of whether
the VISITING SCIENTISTS are certified or qualified for the foregoing. UTMDACC
will allow the VISITING SCIENTISTS to observe patients, provided that UTMDACC i)
has obtained any necessary consent and/or authorization from the patient, ii)
has otherwise complied with all APPLICABLE LAWS related thereto, and iii)
directly supervises such observations.

 

11.0

ZIOPHARM is responsible for any acts and omissions of the VISITING SCIENTISTS
and ZIOPHARM shall ensure that the VISITING SCIENTISTS are informed of these
provisions and are obligated to abide by them.

 

4



--------------------------------------------------------------------------------

EXHIBIT B

NET SALES

[***]

 

5



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF WARRANT

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THIS WARRANT
AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD OR
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION THEREUNDER, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OR OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, SUCH WARRANTS AND THE SECURITIES ISSUABLE
UPON EXERCISE OF SUCH WARRANTS MAY ONLY BE TRANSFERRED IF THE TRANSFER AGENT FOR
SUCH WARRANTS AND THE SECURITIES ISSUABLE UPON EXERCISE OF SUCH WARRANTS HAS
RECEIVED DOCUMENTATION SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT.

ZIOPHARM ONCOLOGY, INC.

WARRANT TO PURCHASE COMMON STOCK

 

No. [CSW]-[●]       [●], 2019 (“Issuance Date”)    Void After the Expiration
Date   

THIS CERTIFIES THAT, for value received, The Board of Regents of The University
of Texas System (the “Holder”), on behalf of The University of Texas M.D.
Anderson Cancer Center (“MD Anderson”), or its permitted assigns, is entitled to
subscribe for and purchase at the Exercise Price from Ziopharm Oncology, Inc.
(the “Company”) up to three million three hundred thirty-three thousand three
hundred thirty-three (3,333,333) shares of common stock, $0.001 par value per
share, of the Company (the “Common Stock”), all subject to the terms, conditions
and adjustments set forth below in this Warrant.

This Warrant is being issued pursuant to the terms of the 2019 Research and
Development Agreement, dated as of [●], 2019, by and between the Company and the
Holder (the “R&D Agreement”). If any term or provision of this Warrant conflicts
with any term or provision of the R&D Agreement, the terms and provisions of
this Warrant shall control.

1.    DEFINITIONS. As used herein, the following terms shall have the following
respective meanings:

(a)    “Business Day” means any day other than Saturday, Sunday, a federal
holiday or other day on which commercial banks in Boston, Massachusetts are
closed to the public.

 

6



--------------------------------------------------------------------------------

(b)    “Commission” means the United States Securities and Exchange Commission.

(c)    “Effectiveness Date” means the date the Registration Statement has been
declared effective by the Commission.

(d)    “Effectiveness Period” has the meaning set forth in Section 18.1 hereof.

(e)    “Exercise Period” shall mean the period commencing at 12:00:01 a.m.,
Boston, Massachusetts time, on the Issuance Date and ending at 11:59:59 p.m.,
Boston, Massachusetts time, on the Expiration Date, unless sooner terminated as
provided herein.

(f)    “Exercise Price” shall mean $0.001 per share of Common Stock, subject to
adjustment pursuant to Section 6 below.

(g)    “Exercise Shares” shall mean the shares of Common Stock issuable upon
exercise of this Warrant, subject to adjustment pursuant to the terms herein,
including but not limited to, adjustment pursuant to Section 6 below.

(h)    “Exchange Act” has the meaning set forth in Section 4.4 hereof.

(i)    “Expiration Date” means 11:59:59 p.m., Boston, Massachusetts time, on
December 31, 2026.

(j)    “Filing Date” means the sixtieth (60th) Business Day following a written
request from Holder; provided, that any such request shall only occur after this
Warrant has been exercised in full or in part in accordance with Section 3.2 and
payment of the Exercise Price was made; provided, however, that if the Filing
Date falls on a day that is not a Business Day, then the Filing Date shall be
extended to the next Business Day.

(k)    “Prospectus” means any prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to any such
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.

(l)    “Registrable Securities” means shares of Common Stock issued or issuable
to the Holder upon exercise of the Warrants; provided, however, that the
applicable Holder has completed and delivered to the Company a questionnaire in
the form as may reasonably be requested by the Company from time to time;
provided, further, that such securities shall no longer be deemed Registrable
Securities if (i) such securities have been sold pursuant to a Registration
Statement, (ii) such securities have been sold in compliance with Rule 144, or
(ii) all such securities may be sold without limitation or restriction pursuant
to Rule 144.

 

7



--------------------------------------------------------------------------------

(m)    “Registration Statement” means the registration statements and any
additional registration statements contemplated by this Agreement, including (in
each case) the related Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference in
such registration statement. “Registration Statement” shall include the
Company’s existing automatic Registration Statement on Form S-3 filed on
June 21, 2019 (File no. 333-232283) if the Company elects to file a
post-effective amendment or a prospectus supplement pursuant to such
Registration Statement that would be deemed to be part of such existing
automatic Registration Statement in accordance with Rule 430B under the
Securities Act and would permit the sale and distribution of all the Registrable
Securities (an “ASR Pro Supp”).

(n)    “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

(o)    “Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

(p)    “Securities Act” means the Securities Act of 1933, as amended, and
related regulations and guidance promulgated by the Commission.

2.    DURATION OF WARRANT.    The rights represented by this Warrant may be
exercised in whole or in part at any time or times during the Exercise Period,
subject to the vesting schedule set forth in Section 3.1. If not exercised at or
before the Expiration Date, this Warrant shall become void, and all rights of
the Holder under this Warrant shall cease.

3.    VESTING SCHEDULE; EXERCISE.

3.1    Vesting Schedule. The Exercise Shares shall vest and become exercisable
as set forth below, provided that on each vesting date, the R&D Agreement has
not been earlier terminated in accordance with its terms. Upon termination of
the R&D Agreement, vesting of the Exercise Shares shall cease and this Warrant
shall thereafter remain exercisable during the Exercise Period for up to that
number of Exercise Shares as were vested as of the effective time of such
termination.

(a)    [***]

3.2    Exercise. The rights represented by this Warrant may be exercised in
whole or in part at any time, subject to the terms of Section 2 and as further
specified herein, during the Exercise Period, so long as the Exercise Shares for
which this Warrant is being exercised are then vested and exercisable hereunder
in accordance with Section 3.1, by delivery by the Holder of the following to
the Company at its address set forth above (or at such other address as it may
designate by notice in writing to the Holder):

(a)    An executed Notice of Exercise in the form attached hereto as Exhibit A;

 

8



--------------------------------------------------------------------------------

(b)    Payment of the Exercise Price either in cash or by wire transfer of
immediately available funds; provided, however, that, for so long as the R&D
Agreement is in effect, the Holder may, at its option in writing in the Notice
of Exercise, elect to offset the Exercise Price against any amounts then owed to
the Holder from the Company; and

(c)    This Warrant.

For the avoidance of doubt, this Warrant may not be exercised for any Exercise
Shares that have not vested in accordance with Section 3.1. Upon the exercise of
the rights represented by this Warrant, a book-entry statement for the Exercise
Shares so purchased, registered in the name of the Holder or persons affiliated
with the Holder, if the Holder so designates, shall be delivered to the Holder
within a reasonable time after the rights represented by this Warrant shall have
been so exercised.

The person in whose name any book-entry statements for Exercise Shares are to be
delivered upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares of Common Stock purchased on the date on which
this Warrant was surrendered and payment of the Exercise Price was made,
irrespective of the date of delivery of such book-entry statement, except that,
if the date of such surrender and payment is a date when the stock transfer
books of the Company are closed, such person shall be deemed to have become the
holder of such shares at the close of business on the next succeeding date on
which the stock transfer books are open.

4.    COVENANTS OF THE COMPANY.

4.1    Covenants as to Exercise Shares. The Company covenants and agrees that
all Exercise Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issuance thereof. The Company further covenants and
agrees that the Company will at all times during the Exercise Period, have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of its Common Stock to provide for the exercise of the rights represented
by this Warrant. If at any time during the Exercise Period the number of
authorized but unissued shares of Common Stock shall not be sufficient to permit
exercise of this Warrant, the Company will take such corporate action as may, in
the opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purposes.

4.2    Delivery of New Warrant. Unless the purchase rights represented by this
Warrant shall have expired or shall have been fully exercised, the Holder shall,
at the time of delivery of the Exercise Shares being issued in accordance with
Section 3.2, surrender this Warrant to the Company pursuant to Section 3.2(c)
and promptly after such surrender, the Company shall deliver to the Holder a new
Warrant evidencing the rights of the Holder to purchase the unexpired and
unexercised Exercise Shares called for by this Warrant. Such new Warrant shall
in all other respects be identical to this Warrant.

4.3    Notices of Record Date. In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof

 

9



--------------------------------------------------------------------------------

who are entitled to receive any dividend (other than a cash dividend which is
the same as cash dividends paid in previous quarters) or other distribution, the
Company shall mail to the Holder, at least ten (10) days prior to the date
specified herein, a notice specifying the date on which any such record is to be
taken for the purpose of such dividend or distribution.

4.4    Rule 144. As long as any Holder owns any Registrable Securities, the
Company covenants to use its commercially reasonable efforts to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). The Company further covenants that it will take
such further action as any Holder may reasonably request, all to the extent
required from time to time to enable such person to sell the Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144 promulgated under the Securities Act,
including providing any legal opinions relating to such sale pursuant to Rule
144. Upon the request of any Holder, the Company shall deliver to such Holder a
written certification of a duly authorized officer as to whether it has complied
with such requirements.

5.    REPRESENTATIONS OF HOLDER.

5.1    Acquisition of Warrant for Personal Account. The Holder represents and
warrants that it is acquiring the Warrant and the Exercise Shares solely for its
account for investment and not with a view to or for sale or distribution of
said Warrant or Exercise Shares or any part thereof. The Holder also represents
that the entire legal and beneficial interests of the Warrant and Exercise
Shares the Holder is acquiring is being acquired for, and will be held for, its
account only.

5.2    Information and Sophistication. The Holder hereby: (i) acknowledges that
it has received all the information it has requested from the Company and it
considers necessary or appropriate for deciding whether to acquire this Warrant
and the Exercise Shares, (ii) represents that it has had an opportunity to ask
questions and receive answers from the Company regarding the financial condition
of the Company and the risks associated with the acquisition of this Warrant and
the Exercise Shares and (iii) further represents that it has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risk of this investment.

5.3    Ability to Bear Economic Risk. The Holder acknowledges that investment in
the securities of the Company involves a high degree of risk, and represents
that it is able, without materially impairing its financial condition, to hold
the Exercise Shares for an indefinite period of time and to suffer a complete
loss of its investment.

5.4    Securities Are Not Registered.

(a)    The Holder understands that the Warrant and the Exercise Shares have not
been registered under the Securities Act of 1933, as amended (the “Act”) on the
basis that no distribution or public offering of the stock of the Company is to
be effected. The Holder realizes that the basis for the exemption may not be
present if, notwithstanding its representations, the Holder has a present
intention of acquiring the securities for a fixed or determinable period in the
future, selling (in connection with a distribution or otherwise), granting any
participation in, or otherwise distributing the securities. The Holder has no
such present intention.

 

10



--------------------------------------------------------------------------------

(b)    The Holder recognizes that the Warrant and the Exercise Shares must be
held indefinitely unless they are subsequently registered on a Registration
Statement or an exemption from such registration is available. The Holder
recognizes that the Company has no obligation to comply with any exemption from
such registration.

(c)    The Holder is aware that neither the Warrant nor the Exercise Shares may
be sold pursuant to Rule 144 adopted under the Securities Act unless certain
conditions are met, which may include, among other things, the existence of a
public market for the shares, the availability of certain current public
information about the Company and the resale following the required holding
period under Rule 144. The Holder is aware that the conditions for resale set
forth in Rule 144 may not occur in the foreseeable future.

5.5    Disposition of Warrant and Exercise Shares.

(a)    The Holder further agrees not to make any disposition of all or any part
of the Warrant or Exercise Shares in any event unless and until:

(i)    The Company shall have received a letter secured by the Holder from the
Commission stating that no action will be recommended to the Commission with
respect to the proposed disposition;

(ii)    There is then in effect a Registration Statement covering such proposed
disposition and such disposition is made in accordance with said registration
statement; or

(iii)    The Holder shall have notified the Company of the proposed disposition
and shall have furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, and if reasonably requested
by the Company, the Holder shall have furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company, for the Holder to the effect
that such disposition will not require registration of such Warrant or Exercise
Shares under the Securities Act or any applicable state securities laws.

(b)    The Holder understands and agrees that all certificates and/or book
entry-statements evidencing the shares to be issued to the Holder may bear the
following legend:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. THESE SECURITIES MAY NOT BE SOLD OR OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER, IN EACH
CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE STATES OR OTHER
JURISDICTIONS, AND IN THE CASE

 

11



--------------------------------------------------------------------------------

OF A TRANSACTION EXEMPT FROM REGISTRATION, SUCH SECURITIES MAY ONLY BE
TRANSFERRED IF THE TRANSFER AGENT FOR SUCH WARRANTS AND THE SECURITIES ISSUABLE
UPON EXERCISE OF SUCH WARRANTS HAS RECEIVED DOCUMENTATION SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT.

5.6    Accredited Investor Status. The Holder is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act.

5.7    Brokers and Finders. No person will have, as a result of the issuance of
this Warrant, any valid right, interest or claim against or upon the Company or
the Holder for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Holder.

6.    ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF EXERCISE SHARES. In the event
of changes in the outstanding Common Stock of the Company by reason of stock
dividends, split-ups, recapitalizations, reclassifications, combinations or
exchanges of shares, separations, reorganizations, liquidations, or the like,
the number and class of shares available under the Warrant in the aggregate and
the Exercise Price shall be correspondingly adjusted to give the Holder of the
Warrant, on exercise for the same aggregate Exercise Price, the total number,
class, and kind of shares as the Holder would have owned had the Warrant been
exercised prior to the event and had the Holder continued to hold such shares
until after the event requiring adjustment; provided, however, that such
adjustment shall not be made with respect to, and this Warrant shall terminate
if not exercised prior to, the events set forth in Section 8 below. The form of
this Warrant need not be changed because of any adjustment in the number of
Exercise Shares subject to this Warrant.

7.    FRACTIONAL SHARES. No fractional shares shall be issued upon the exercise
of this Warrant as a consequence of any adjustment pursuant hereto. All Exercise
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of an Exercise Share by such fraction.

8.    EARLY TERMINATION. In the event of, at any time during the Exercise
Period, any capital reorganization, or any reclassification of the capital stock
of the Company (other than a change in par value or from par value to no par
value or no par value to par value or as a result of a stock dividend or
subdivision, split-up or combination of shares), or the consolidation or merger
of the Company with or into another corporation (other than a merger solely to
effect a reincorporation of the Company into another state), or the sale or
other disposition of all or substantially all the properties and assets of the
Company in its entirety to any other person, the Company shall provide to the
Holder twenty (20) days advance written notice of such reorganization,
reclassification, consolidation, merger or sale or other disposition of the
Company’s assets, and this Warrant shall terminate unless exercised prior to the
occurrence of such reorganization, reclassification, consolidation, merger or
sale or other disposition of the Company’s assets.

 

12



--------------------------------------------------------------------------------

9.    NO STOCKHOLDER RIGHTS. Except as otherwise specifically provided herein,
the Holder, solely in such person’s capacity as a Holder of this Warrant, shall
not be entitled to vote or receive dividends or be deemed the holder of capital
stock of the Company for any purpose, nor shall anything contained in this
Warrant be construed to confer upon the Holder, solely in such person’s capacity
as the Holder of this Warrant, any of the rights of a stockholder of the Company
or any right to vote, give or withhold consent to any corporate action (whether
any reorganization, issue of stock, reclassification of stock, consolidation,
merger, conveyance or otherwise), receive notice of meetings, receive dividends
or subscription, or otherwise, prior to the issuance to the Holder of the
Warrant Shares which such person is then entitled to receive upon the due
exercise of this Warrant. In addition, nothing contained in this Warrant shall
be construed as imposing any liabilities on the Holder to purchase any
securities (upon exercise of this Warrant or otherwise) or as a stockholder of
the Company, whether such liabilities are asserted by the Company or by
creditors of the Company.

10.    TRANSFER AND ASSIGNMENT OF WARRANT. During such time as any of the
Exercise Shares remain unvested, this Warrant shall not be assigned or
transferred by Holder, whether by operation of law or otherwise. Following such
time as all of the Exercise Shares have vested and become exercisable in
accordance with Section 3.1 above, and subject to applicable laws, the
restriction on transfer set forth in this Warrant (including the foregoing
sentence), and any restrictions applicable to the transfer of shares set forth
in the Company’s charter or bylaws or in the R&D Agreement, as each may be
amended from time to time, this Warrant and all rights hereunder (including
registration rights pursuant to Section 18) shall be freely transferable, by the
Holder in person or by duly authorized attorney, upon: (i) delivery of this
Warrant and an executed version of the form of assignment attached hereto as
Exhibit B to any transferee designated by the Holder within ten (10) days of the
date of such transfer or assignment; and (ii) execution and delivery of an
investment letter in the form and substance satisfactory to the Company pursuant
to which the transferee or assignee, among other things, shall agree with the
Company to be bound by all of the provisions of this Warrant. The rights to
transfers and assignment shall apply to the Holders (and to subsequent)
successors and assigns. This Warrant and the rights evidenced hereby shall be
binding upon and shall inure to the benefit of the parties hereto and the
successors of the Company and the successors and permitted assigns of the
Holder. Such successors and/or permitted assigns of the Holder shall be deemed
to be a Holder for all purposes hereunder.

11.    NO THIRD-PARTY BENEFICIARIES. This Warrant is for the sole benefit of the
Company and the Holder and their respective successors and, in the case of the
Holder, permitted assigns and nothing herein, express or implied, is intended to
or shall confer upon any other person any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Warrant.

12.    LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

 

13



--------------------------------------------------------------------------------

13.    WAIVERS. No waiver by either party of any default with respect to any
provision, condition or requirement of this Warrant shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.

14.    AMENDMENT. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the Company
and the Holder.

15.    NOTICES, ETC. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt, or (e) when sent by email upon receipt of an
acknowledgment by return email by the recipient as to receipt, which
acknowledgment shall not be unreasonably delayed or withheld by the recipient.
All communications shall be sent to the Company at the physical address or email
listed on the signature page and to the Holder at M. D. Anderson Cancer Center,
Strategic Industry Ventures, 7007 Bertner Avenue, 1MC9.2216, Houston, Texas
77030-3907, Attention: Larry Hope, Director, New Ventures and Business
Development, or [***] or at such other physical address or email address as the
Company or the Holder may designate by ten (10) days advance written notice to
the other parties hereto.

16.    ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

17.    GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by the laws of the State of Delaware.

18.    REGISTRATION RIGHTS.

18.1    Registration Obligations; Filing Date Registration. The Company shall
use reasonable best efforts to prepare and file with the Commission on or prior
to the Filing Date a Registration Statement covering the resale of the
Registrable Securities as would permit the sale and distribution of all the
Registrable Securities from time to time pursuant to Rule 415 in the manner
reasonably requested by the Holder. The Registration Statement shall be on Form
S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case the Company shall undertake to
register the Registrable Securities on Form S-3 as soon as practicable following
the availability of such form). The Registration Statement shall contain the
“Plan of Distribution” section in the form reasonably acceptable to the Company
and the Holder. The Company shall use reasonable best efforts to cause the
Registration Statement filed by it to be declared effective under the Securities
Act as promptly as practicable after the filing thereof but in any event on or
prior to the Effectiveness Date, and to keep such Registration

 

14



--------------------------------------------------------------------------------

Statement continuously effective under the Securities Act until the earlier of
(i) such date as all Registrable Securities covered by such Registration
Statement have ceased to be Registrable Securities or (ii) the date that is two
(2) years following the Effectiveness Date (the “Effectiveness Period”). If an
ASR Pro Supp is not used to comply with this Section 18.1, then by 4:00 p.m.,
New York City time, on the Business Day following the Effectiveness Date, the
Company shall file with the Commission in accordance with Rule 424 under the
Securities Act the final prospectus to be used in connection with sales pursuant
to such Registration Statement. For the avoidance of doubt, the Company may
elect, in its sole discretion, to satisfy its obligations pursuant to this
Warrant by filing an ASR Pro Supp on or prior to the Filing Date in lieu of a
new Registration Statement, in which case the Company shall have satisfied its
obligations pursuant to this Section 18.1 in full, and such ASR Pro Supp shall
constitute a “Registration Statement” for all purposes hereof, with such
necessary changes in the details of the provisions hereof as are necessitated by
the context, including, without limitation, to take into account that the ASR
Pro Supp is a Prospectus filed after the effectiveness of a Registration
Statement and not a newly filed Registration Statement.

18.2    Registration Expenses. All reasonable fees and expenses incident to the
performance of or compliance with this Section 18 by the Company (excluding
underwriters’ discounts and commissions and all fees and expenses of legal
counsel, accountants and other advisors for the Holder except as specifically
provided below), except as and to the extent specified in this Section 18.2,
shall be borne by the Company whether or not a Registration Statement is filed
by the Company or becomes effective and whether or not any Registrable
Securities are sold pursuant to a Registration Statement. The fees and expenses
referred to in the foregoing sentence shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(A) with respect to filings required to be made with the Nasdaq Stock Market,
LLC and each other securities exchange or market on which Registrable Securities
are required hereunder to be listed, (B) with respect to filings required to be
made by the Company with the Financial Industry Regulatory Authority and (C) in
compliance with state securities or Blue Sky laws by the Company or with respect
to Registrable Securities); (ii) messenger, telephone and delivery expenses;
(iii) fees and disbursements of counsel for the Company; (iv) Securities Act
liability insurance, if the Company so desires such insurance; and (v) fees and
expenses of all other persons retained by the Company in connection with the
consummation of the transactions contemplated by this Warrant, including,
without limitation, the Company’s independent public accountants. In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Warrant (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit, the fees and expenses incurred in connection with the listing
of the Registrable Securities on any securities exchange as required hereunder.
In no event shall the Company be responsible for any underwriting, broker or
similar fees or commissions of the Purchaser or, except to the extent provided
for above or in the related transaction documents, any legal fees or other costs
of the Holder.

18.3    Survival. Notwithstanding anything herein to the contrary, this
Section 18 shall survive until the end of the Effectiveness Period; provided,
however, that the terms set forth in Section 18.2 shall remain in effect in
accordance with their terms.

 

15



--------------------------------------------------------------------------------

(Signature Page Follows)

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of [●], 2019.

 

ZIOPHARM ONCOLOGY, INC. By:  

                                          

Name:  

                                          

Title:  

                                          

Address:   One First Avenue                                           Parris
Building #34   Navy Yard Plaza   Boston, MA 02129   Attn: [        ]   Email:
[        ]

 

17



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE

TO: ZIOPHARM ONCOLOGY, INC.

(1)    The undersigned hereby elects to purchase                  shares of
common stock, par value $0.001 per share (the “Common Stock”), of Ziopharm
Oncology, Inc. (the “Company”) pursuant to the terms of the attached Warrant,
and [tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any/elects to offset payments owed to the
undersigned pursuant to the R&D Agreement, as defined in the Warrant].

(2)    Please issue a book-entry statement representing said shares of Common
Stock of the Company in the name of the undersigned or in such other name as is
specified below:

 

 

(Name)

 

 

 

 

(Address)

(3)    The undersigned represents that (i) the aforesaid shares of Common Stock
are being acquired for the account of the undersigned for investment and not
with a view to, or for resale in connection with, the distribution thereof and
that the undersigned has no present intention of distributing or reselling such
shares; (ii) the undersigned is aware of the Company’s business affairs and
financial condition and has acquired sufficient information about the Company to
reach an informed and knowledgeable decision regarding its investment in the
Company; (iii) the undersigned is experienced in making investments of this type
and has such knowledge and background in financial and business matters that the
undersigned is capable of evaluating the merits and risks of this investment and
protecting the undersigned’s own interests; (iv) the undersigned understands
that the shares of Common Stock issuable upon exercise of this Warrant have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), by reason of a specific exemption from the registration provisions of the
Securities Act, which exemption depends upon, among other things, the bona fide
nature of the investment intent as expressed herein, and, because such
securities have not been registered under the Securities Act, they must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available; (v) the undersigned is aware that
the aforesaid shares of Common Stock may not be sold pursuant to Rule 144
adopted under the Securities Act unless certain conditions are met and until the
undersigned has held the shares for the amount of time prescribed by Rule 144;
and (vi) the undersigned agrees not to make any disposition of all or any part
of the aforesaid shares of Common Stock unless and until there is then in effect
a Registration Statement covering such proposed disposition and such disposition
is made in accordance with said registration statement, or the undersigned has
provided the Company with an opinion of counsel satisfactory to the Company,
stating that such registration is not required.



--------------------------------------------------------------------------------

(4)    No Exercise Shares subject to the attached Warrant may be exercised prior
to the vesting of such Exercise Shares in accordance with Section 3 of such
Warrant.

 

 

(Date)

   

 

(Signature)

   

 

(Print name)



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT FORM

[To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.]

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned in full to:

 

Name:                                                            
                                         
                                         
                                         
                                              

  (Please Print)

Address:                                                           
                                         
                                         
                                         
                                            

  (Please Print)

Email Address:                                                                 
                                         
                                         
                                                                     

  (Please Print)

 

Date of Transfer/Assignment:             , 20    

Date of this Form:             , 20    

Holder’s

Signature:                                          
                                       

Holder’s

Address:                                          
                                         

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

Pursuant to the requirements of Section 10 of the Warrant, attached hereto is a
copy of the Warrant so transferred or assigned to the person or entity first
named above.